 


 HR 1195 ENR: SAFETEA–LU Technical Corrections Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1195 
 
AN ACT 
To amend the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users to make technical corrections, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the SAFETEA–LU Technical Corrections Act of 2008.
(b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—Highway Provisions
Sec. 101. Surface transportation technical corrections.
Sec. 102. MAGLEV.
Sec. 103. Projects of national and regional significance and national corridor infrastructure improvement projects.
Sec. 104. Idling reduction facilities.
Sec. 105. Project authorizations.
Sec. 106. Nonmotorized transportation pilot program.
Sec. 107. Correction of Interstate and National Highway System designations.
Sec. 108. Budget justification; buy America.
Sec. 109. Transportation improvements.
Sec. 110. I–95/Contee Road interchange design.
Sec. 111. Highway research funding.
Sec. 112. Rescission.
Sec. 113. TEA–21 technical corrections.
Sec. 114. High priority corridor and innovative project technical corrections.
Sec. 115. Definition of repeat intoxicated driver law.
Sec. 116. Research technical correction.
Sec. 117. Buy America waiver notification and annual reports.
Sec. 118. Efficient use of existing highway capacity.
Sec. 119. Future interstate designation.
Sec. 120. Project flexibility.
Sec. 121. Effective date.
TITLE II—Transit Provisions
Sec. 201. Transit technical corrections.
TITLE III—Other Surface Transportation Provisions
Sec. 301. Technical amendments relating to motor carrier safety.
Sec. 302. Technical amendments relating to hazardous materials transportation.
Sec. 303. Highway safety.
Sec. 304. Correction of study requirement regarding on-scene motor vehicle collision causation.
Sec. 305. Motor carrier transportation registration.
Sec. 306. Applicability of Fair Labor Standards Act requirements and limitation on liability.
TITLE IV—Miscellaneous provisions
Sec. 401. Conveyance of GSA Fleet Management Center to Alaska Railroad Corporation.
Sec. 402. Conveyance of retained interest in St. Joseph Memorial Hall.
TITLE V—Other Provisions
Sec. 501. De Soto County, Mississippi.
Sec. 502. Department of Justice review.
IHighway Provisions
101.Surface transportation technical corrections
(a)Correction of internal references in disadvantaged business enterprisesParagraphs (3)(A) and (5) of section 1101(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1156) are amended by striking paragraph (1) each place it appears and inserting paragraph (2).
(b)Correction of distribution of obligation authoritySection 1102(c)(5) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1158) is amended by striking among the States.
(c)Correction of Federal lands highwaysSection 1119 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1190) is amended by striking subsection (m) and inserting the following:

(m)Forest highwaysOf the amounts made available for public lands highways under section 1101—
(1)not more than $20,000,000 for each fiscal year may be used for the maintenance of forest highways;
(2)not more than $1,000,000 for each fiscal year may be used for signage identifying public hunting and fishing access; and
(3)not more than $10,000,000 for each fiscal year shall be used by the Secretary of Agriculture to pay the costs of facilitating the passage of aquatic species beneath forest roads (as defined in section 101(a) of title 23, United States Code), including the costs of constructing, maintaining, replacing, and removing culverts and bridges, as appropriate..
(d)Correction of description of national corridor infrastructure improvement projectItem number 1 of the table contained in section 1302(e) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1205) is amended in the State column by inserting LA, after TX,.
(e)Correction of high priority designations
(1)Kentucky high priority corridor designationSection 1105(c)(18)(E) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 189; 115 Stat. 872) is amended by inserting before the period at the end the following: , follow Interstate Route 24 to the Wendell H. Ford Western Kentucky Parkway, then utilize the existing Wendell H. Ford Western Kentucky Parkway and Edward T. Breathitt (Pennyrile) Parkway to Henderson.
(2)Interstate Route 376 high priority designation
(A)In generalSection 1105(c)(79) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1213) is amended by striking and on United States Route 422.
(B)Conforming amendmentSection 1105(e)(5)(B)(i)(I) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2033; 119 Stat. 1213) is amended by striking and United States Route 422.
(f)Correction of infrastructure finance sectionSection 1602(d)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1247) is amended by striking through 189 as sections 601 through 609, respectively and inserting through 190 as sections 601 through 610, respectively.
(g)Correction of project Federal shareSection 1964(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1519) is amended—
(1)by striking only for the States of Alaska, Montana, Nevada, North Dakota, Oregon, and South Dakota,; and
(2)by striking section 120(b) and inserting section 120.
(h)Transportation systems management and operations definedSection 101(a) of title 23, United States Code, is amended by adding at the end the following:

(39)Transportation systems management and operations
(A)In generalThe term transportation systems management and operations means an integrated program to optimize the performance of existing infrastructure through the implementation of multimodal and intermodal, cross-jurisdictional systems, services, and projects designed to preserve capacity and improve security, safety, and reliability of the transportation system.
(B)InclusionsThe term transportation systems management and operations includes—
(i)regional operations collaboration and coordination activities between transportation and public safety agencies; and
(ii)improvements to the transportation system, such as traffic detection and surveillance, arterial management, freeway management, demand management, work zone management, emergency management, electronic toll collection, automated enforcement, traffic incident management, roadway weather management, traveler information services, commercial vehicle operations, traffic control, freight management, and coordination of highway, rail, transit, bicycle, and pedestrian operations..
(i)Correction of reference in apportionment of highway safety improvement program fundsEffective October 1, 2007, section 104(b)(5)(A)(iii) of title 23, United States Code, is amended by striking the Federal-aid system each place it appears and inserting Federal-aid highways.
(j)Correction of amendment To advance constructionSection 115 of title 23, United States Code, is amended by redesignating subsection (d) as subsection (c).
(k)Correction of high priority projectsSection 117 of title 23, United States Code, is amended—
(1)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively;
(2)by redesignating the second subsection (c) (relating to Federal share) as subsection (d);
(3)in subsection (a)(2)(A) by inserting (112 Stat. 257) after 21st Century; and
(4)in subsection (a)(2)(B)—
(A)by striking subsection (b) and inserting subsection (c); and
(B)by striking SAFETEA–LU and inserting Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256).
(l)Correction of transfer of unused protective-device funds to other highway safety improvement program projectsSection 130(e)(2) of title 23, United States Code, is amended by striking purposes under this subsection and inserting highway safety improvement program purposes.
(m)Correction of highway bridge program
(1)In generalSection 144 of title 23, United States Code, is amended—
(A)in the section heading by striking replacement and rehabilitation;
(B)in subsections (b), (c)(1), and (e) by striking Federal-aid system each place it appears and inserting Federal-aid highway;
(C)in subsections (c)(2) and (o) by striking the Federal-aid system each place it appears and inserting Federal-aid highways;
(D)in the heading to paragraph (4) of subsection (d) by inserting systematic before preventive;
(E)in subsection (e) by striking off-system bridges each place it appears and inserting bridges not on Federal-aid highways;
(F)by striking subsection (f);
(G)by redesignating subsections (g) through (s) as subsections (f) through (r), respectively;
(H)in paragraph (1)(A)(vi) of subsection (f) (as redesignated by subparagraph (G) of this paragraph) by inserting and the removal of the Missisquoi Bay causeway after Bridge;
(I)in paragraph (2) of subsection (f) (as redesignated by subparagraph (G) of this paragraph) by striking the paragraph heading and inserting Bridges not on Federal-aid highways;
(J)in subsection (m) (as redesignated by subparagraph (G) of this paragraph) by striking the subsection heading and inserting Program for bridges not on Federal-aid highways; and
(K)in subsection (n)(4)(B) (as redesignated by subparagraph (G) of this paragraph) by striking State highway agency and inserting State transportation department.
(2)Special conditionsSection 1114 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1172) is amended by adding at the end the following:

(h)Special conditionsAny unobligated or unexpended funds remaining on completion of the project carried out under section 144(f)(1)(A)(vi) of title 23, United States Code, shall be made available to carry out the project described in section 144(f)(1)(A)(vii) of that title after the date on which the Vermont Agency of Transportation certifies to the Federal Highway Administration the final determination of the agency regarding the removal of the Missisquoi Bay causeway..
(3)Conforming amendments
(A)Metropolitan planningSection 104(f)(1) of title 23, United States Code, is amended by striking replacement and rehabilitation.
(B)Equity bonus programSubsections (a)(2)(C) and (b)(2)(C) of section 105 of such title are amended by striking replacement and rehabilitation each place it appears.
(C)AnalysisThe analysis for chapter 1 of such title is amended in the item relating to section 144 by striking replacement and rehabilitation.
(n)Metropolitan transportation planningSection 134 of title 23, United States Code, is amended—
(1)in subsection (f)(3)(C)(ii) by striking subclause (II) and inserting the following:

(II)FundingFor fiscal year 2008 and each fiscal year thereafter, in addition to other funds made available to the metropolitan planning organization for the Lake Tahoe region under this title and chapter 53 of title 49, prior to any allocation under section 202 of this title and notwithstanding the allocation provisions of section 202, the Secretary shall set aside ½ of 1 percent of all funds authorized to be appropriated for such fiscal year to carry out section 204 and shall make such funds available to the metropolitan planning organization for the Lake Tahoe region to carry out the transportation planning process, environmental reviews, preliminary engineering, and design to complete environmental documentation for transportation projects for the Lake Tahoe region under the Tahoe Regional Planning Compact as consented to in Public Law 96–551 (94 Stat. 3233) and this paragraph.;
(2)in subsection (j)(3)(D) by inserting or the identified phase after the project each place it appears; and
(3)in subsection (k)(2) by striking a metropolitan planning area serving.
(o)Correction of National Scenic Byways program coverageSection 162 of title 23, United States Code, is amended—
(1)in subsection (a)(3)(B) by striking a National Scenic Byway under subparagraph (A) and inserting a National Scenic Byway, an All-American Road, or one of America’s Byways under paragraph (1); and
(2)in subsection (c)(3) by striking or All-American Road each place it appears and inserting All-American Road, or one of America’s Byways.
(p)Correction of reference in toll provisionSection 166(b)(5)(C) of title 23, United States Code, is amended by striking paragraph (3) and inserting paragraph (4).
(q)Correction of recreational trails program apportionment exceptionsSection 206(d)(3)(A) of title 23, United States Code, is amended by striking (B), (C), and (D) and inserting (B) and (C).
(r)Correction of infrastructure financeSection 601(a)(3) of title 23, United States Code, is amended by inserting bbb minus, BBB (low), after Baa3,.
(s)Correction of miscellaneous typographical errors
(1)Section 1401 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1226) is amended by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
(2)Section 1404(e) of such Act (119 Stat. 1229) is amended by inserting tribal, after local,.
(3)Section 10211(b)(2) of such Act (119 Stat. 1937) is amended by striking plan administer and inserting plan and administer.
(4)Section 10212(a) of such Act (119 Stat. 1937) is amended—
(A)by inserting equity bonus, after minimum guarantee,;
(B)by striking freight intermodal connectors and inserting railway-highway crossings;
(C)by striking high risk rural road,; and
(D)by inserting after highway safety improvement programs the following: (and separately the set aside for the high risk rural road program).
102.MAGLEV
(a)FundingSection 1101(a)(18) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1155) is amended by striking Act— and all that follows through the end of the paragraph and inserting Act, $45,000,000 for each of fiscal years 2008 and 2009..
(b)Contract AuthoritySection 1307 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1217) is amended by adding at the end the following:

(e)Contract authorityFunds authorized under section 1101(a)(18) shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code; except that the funds shall not be transferable and shall remain available until expended, and the Federal share of the cost of a project to be carried out with such funds shall be 80 percent..
(c)AllocationSection 1307 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1217) is amended by striking subsection (d) and inserting the following:

(d)AllocationOf the amounts made available to carry out this section for a fiscal year, the Secretary shall allocate—
(1)50 percent to the Nevada department of transportation who shall cooperate with the California-Nevada Super Speed Train Commission for the MAGLEV project between Las Vegas and Primm, Nevada, as a segment of the high-speed MAGLEV system between Las Vegas, Nevada, and Anaheim, California; and
(2)50 percent for existing MAGLEV projects located east of the Mississippi River using such criteria as the Secretary deems appropriate..
(d)Effective dateThe amendments made by this section take effect on October 1, 2007.
103.Projects of national and regional significance and national corridor infrastructure improvement projects
(a)Project of national and regional significanceThe table contained in section 1301(m) of the Safe, Accountable, Flexible, Efficient Transportation Equity: A Legacy for Users (119 Stat. 1203) is amended—
(1)in item number 4 by striking the project description and inserting $7,400,000 for planning, design, and construction of a new American border plaza at the Blue Water Bridge in or near Port Huron; $12,600,000 for integrated highway realignment and grade separations at Port Huron to eliminate road blockages from NAFTA rail traffic;
(2)in item number 19 by striking the project description and inserting For purposes of construction and other related transportation improvements associated with the rail yard relocation in the vicinity of Santa Teresa; and
(3)in item number 22 by striking the project description and inserting Redesign and reconstruction of interchanges 298 and 299 of I–80 and accompanying improvements to any other public roads in the vicinity, Monroe County.
(b)National Corridor Infrastructure Improvement ProjectThe table contained in section 1302(e) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1205) is amended in item number 23 by striking the project description and inserting Improvements to State Road 312, Hammond.
104.Idling reduction facilitiesSection 111(d) of title 23, United States Code, is repealed.
105.Project authorizations
(a)Project modificationsThe table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) is amended—
(1)in item number 34 by striking the project description and inserting Removal and Reconfiguration of Interstate ramps, I–40, Memphis;
(2)by striking item number 61;
(3)in item number 87 by striking the project description and inserting M–291 highway outer road improvement project;
(4)in item number 128 by striking $2,400,000 and inserting $4,800,000;
(5)in item number 154 by striking Virginia and inserting Eveleth;
(6)in item number 193 by striking the project description and inserting Improvements to or access to Route 108 to enhance access to the business park near Rumford;
(7)in item number 240 by striking $800,000 and inserting $2,400,000;
(8)by striking item number 248;
(9)in item number 274 by striking the project description and inserting Intersection improvements at Belleville and Ecorse Roads and approach roadways, and widen Belleville Road from Ecorse to Tyler, Van Buren Township, Michigan;
(10)in item number 277 by striking the project description and inserting Construct connector road from Rushing Drive North to Grand Ave., Williamson County;
(11)in item number 395 by striking the project description and inserting Plan and construct interchange at I–65, from existing SR–109 to I–65;
(12)in item number 463 by striking Cookeville and inserting Putnam County;
(13)in item number 576 by striking the project description and inserting Design, right-of-way acquisition, and construction of Nebraska Highway 35 between Norfolk and South Sioux City, including an interchange at Milepost 1 on I–129;
(14)in item number 595 by striking Street Closure at and inserting Transportation improvement project near;
(15)in item number 649 by striking the project description and inserting Construction and enhancement of the Fillmore Avenue Corridor, Buffalo;
(16)in item number 655 by inserting , safety improvement construction, after Environmental studies;
(17)in item number 676 by striking the project description and inserting St. Croix River crossing project, Wisconsin State Highway 64, St. Croix County, Wisconsin, to Minnesota State Highway 36, Washington County;
(18)in item number 770 by striking the project description and inserting Improve existing Horns Hill Road in North Newark, Ohio, from Waterworks Road to Licking Springs Road;
(19)in item number 777 by striking the project description and inserting Akutan Airport access;
(20)in item number 829 by striking the project description and inserting $400,000 to conduct New Bedford/Fairhaven Bridge modernization study; $1,000,000 to design and build New Bedford Business Park access road;
(21)in item number 881 by striking the project description and inserting Pedestrian safety improvements near North Atlantic Boulevard, Monterey Park;
(22)in item number 923 by striking the project description and inserting Improve safety of a horizontal curve on Clarksville St. 0.25 miles north of 275th Rd. in Grandview Township, Edgar County;
(23)in item number 947 by striking the project description and inserting Third East/West River Crossing, St. Lucie River;
(24)in item numbers 959 and 3327 by striking Northern Section, each place it appears;
(25)in item number 963 by striking the project description and inserting For engineering, right-of-way acquisition, and reconstruction of 2 existing lanes on Manhattan Road from Baseline Road to Route 53;
(26)in item number 983 by striking the project description and inserting Land acquisition for highway mitigation in Cecil, Kent, Queen Annes, and Worcester Counties;
(27)in item number 1039 by striking the project description and inserting Widen State Route 98, including storm drain developments, from D. Navarro Avenue to State Route 111;
(28)in item number 1047 by striking the project description and inserting Bridge and road work at Little Susitna River Access road in Matanuska-Susitna Borough;
(29)in item number 1124 by striking bridge over Stillwater River, Orono and inserting routes;
(30)in item number 1206 by striking Pleasantville and inserting Briarcliff Manor;
(31)in item number 1281 by striking the project description and inserting Upgrade roads in Attala County District 4 (Roads 4211 and 4204), Kosciusko, Ward 2, and Ethel, Attala County;
(32)in item number 1487 by striking $800,000 and inserting $1,600,000;
(33)in item number 1575 by striking the project description and inserting Highway and road signage, and traffic signal synchronization and upgrades, in Shippensburg Boro, Shippensburg Township, and surrounding municipalities;
(34)in item number 1661 by striking the project description and inserting Sheldon West Extension in Matanuska-Susitna Borough;
(35)in item number 1810 by striking the project description and inserting Design, engineering, ROW acquisition, construction, and construction engineering for the reconstruction of TH 95, from 12th Avenue to CSAH 13, including bridge and approaches, ramps, intersecting roadways, signals, turn lanes, and multiuse trail, North Branch;
(36)in item number 1852 by striking Milepost 9.3 and inserting Milepost 24.3;
(37)in item numbers 1926 and 2893 by striking the project descriptions and inserting Grading, paving roads, and the transfer of rail-to-truck for the intermodal facility at Rickenbacker Airport, Columbus, Ohio;
(38)in item number 1933 by striking the project description and inserting Enhance Byzantine Latino Quarter transit plazas at Normandie and Pico, and Hoover and Pico, Los Angeles, by improving streetscapes, including expanding concrete and paving;
(39)in item number 1975 by striking the project description and inserting Point MacKenzie Access Road improvements in Matanuska-Susitna Borough;
(40)in item number 2015 by striking the project description and amount and inserting Heidelberg Borough/Scott Township/Carnegie Borough for design, engineering, acquisition, and construction of streetscaping enhancements, paving, lighting and safety upgrades, and parking improvements and $2,000,000, respectively;
(41)in item number 2087 by striking the project description and inserting Railroad crossing improvement on Illinois Route 82 in Geneseo;
(42)in item number 2211 by striking the project description and inserting Construct road projects and transportation enhancements as part of or connected to RiverScape Phase III, Montgomery County, Ohio;
(43)in item number 2234 by striking the project description and amount and inserting North Atherton Signal Coordination Project in Centre County and $400,000, respectively;
(44)in item number 2316 by striking the project description and inserting Construct a new bridge at Indian Street, Martin County;
(45)in item number 2420 by striking the project description and inserting Preconstruction and construction activities of U.S. 51 between the Assumption Bypass and Vandalia;
(46)in item number 2482 by striking Country and inserting County;
(47)in item number 2663 by striking the project description and inserting Rosemead Boulevard safety enhancement and beautification, Temple City;
(48)in item number 2671 by striking from 2 to 5 lanes and improve alignment within rights-of-way in St. George and inserting , St. George;
(49)in item number 2743 by striking the project description and inserting Improve safety of culvert replacement on 250th Rd. between 460th St. and Cty Hwy 20 in Grandview Township, Edgar County;
(50)by striking item number 2800;
(51)in item number 2826 by striking State Street and Cajon Boulevard and inserting Palm Avenue;
(52)in item number 2931 by striking Frazho Road and inserting Martin Road;
(53)in item number 3047 by inserting and roadway improvements after safety project;
(54)in item number 3078 by striking the project description and inserting U.S. 2/Sultan Basin Road improvements in Sultan;
(55)in item number 3174 by striking the project description and inserting Improving Outer Harbor access through planning, design, construction, and relocations of Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting the Outer Harbor to downtown Buffalo at the Inner Harbor;
(56)in item number 3219 by striking Forest and inserting Warren;
(57)in item number 3254 by striking the project description and inserting Reconstruct PA Route 274/34 Corridor, Perry County;
(58)in item number 3260 by striking Lake Shore Drive and inserting Lakeshore Drive and parking facility/entrance improvements serving the Museum of Science and Industry;
(59)in item number 3368 by striking the project description and inserting Plan, design, and engineering, Ludlam Trail, Miami;
(60)in item number 3410 by striking the project description and inserting Design, purchase land, and construct sound walls along the west side of I–65 from approximately 950 feet south of the Harding Place interchange south to Hogan Road;
(61)in item number 3537 by inserting and the study of alternatives along the North South Corridor, after Valley;
(62)in item number 3582 by striking the project description and inserting Improving Outer Harbor access through planning, design, construction, and relocations of Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting the Outer Harbor to downtown Buffalo at the Inner Harbor;
(63)in item number 3604 by inserting /Kane Creek Boulevard after 500 West;
(64)in item number 3632 by striking the State, project description, and amount and inserting FL, Pine Island Road pedestrian overpass, city of Tamarac, and $610,000, respectively;
(65)in item number 3634 by striking the matters in the State, project description, and amount columns and inserting FL, West Avenue Bridge, city of Miami Beach, and $620,000, respectively;
(66)in item number 3673 by striking the project description and inserting Improve marine dry-dock and facilities in Ketchikan;
(67)in item number 2942 by striking the project description and inserting Redesigning the intersection of Business U.S. 322/High Street and Rosedale Avenue and constructing a new East Campus Drive between High Street (U.S. 322) and Matlock Street at West Chester University, West Chester, Pennsylvania;
(68)in item number 2781 by striking the project description and inserting Highway and road signage, road construction, and other transportation improvement and enhancement projects on or near Highway 26, in Riverton and surrounding areas;
(69)in item number 2430 by striking 200 South Interchange and inserting 400 South Interchange;
(70)by striking item number 20;
(71)in item number 424 by striking $264,000 and inserting $644,000;
(72)in item number 1210 by striking the project description and inserting Town of New Windsor—Riley Road, Shore Drive, and area road improvements;
(73)by striking item numbers 68, 905, and 1742;
(74)in item number 1059 by striking $240,000 and inserting $420,000;
(75)in item number 2974 by striking $120,000 and inserting $220,000;
(76)by striking item numbers 841, 960, and 2030;
(77)in item number 1278 by striking $740,000 and inserting $989,600;
(78)in item number 207 by striking $13,600,000 and inserting $13,200,000;
(79)in item number 2656 by striking $12,228,000 and inserting $8,970,000;
(80)in item number 1983 by striking $1,600,000 and inserting $1,000,000;
(81)in item number 753 by striking $2,700,000 and inserting $3,200,000;
(82)in item number 64 by striking $6,560,000 and inserting $8,480,000;
(83)in item number 2338 by striking $1,600,000 and inserting $1,800,000;
(84)in item number 1533 by striking $392,000 and inserting $490,000;
(85)in item number 1354 by striking $40,000 and inserting $50,000;
(86)in item number 3106 by striking $400,000 and inserting $500,000;
(87)in item number 799 by striking $1,600,000 and inserting $2,000,000;
(88)in item number 159—
(A)by striking Construct interchange for 146th St. and I–69 and inserting Upgrade 146th St. to I–69 Access; and
(B)by striking $2,400,000 and inserting $3,200,000;
(89)by striking item number 2936;
(90)in item number 3138 by striking the project description and inserting Elimination of highway-railway crossing along the KO railroad from Salina to Osborne to increase safety and reduce congestion;
(91)in item number 2274 by striking between Farmington and Merriman and inserting between Hines Drive and Inkster, Flamingo Street between Ann Arbor Trail and Joy Road, and the intersection of Warren Road and Newburgh Road;
(92)in item number 52 by striking the project description and inserting Pontiac Trail between E. Liberty and McHattie Street;
(93)in item number 1544 by striking connector;
(94)in item number 2573 by striking the project description and inserting Rehabilitation of Sugar Hill Road in North Salem, NY;
(95)in item number 1450 by striking III–VI and inserting III–VII;
(96)in item number 2637 by striking the project description and inserting Construction, road and safety improvements in Geauga County, OH;
(97)in item number 2342 by striking the project description and inserting Streetscaping, bicycle trails, and related improvements to the I–90/SR–615 interchange and adjacent area and Heisley Road in Mentor, including acquisition of necessary right-of-way within the Newell Creek development to build future bicycle trails and bicycle staging areas that will connect into the existing bicycle trail system at I–90/SR–615, widening the Garfield Road Bridge over I–90 to provide connectivity to the existing bicycle trail system between the I–90/SR–615 interchange and Lakeland Community College, and acquisition of additional land needed for the preservation of the Lake Metroparks Greenspace Corridor with the Newell Creek development adjacent to the I–90/SR–615 interchange;
(98)in item number 161 by striking the project description and inserting Construct False Pass causeway and road to the terminus of the south arm breakwater project;
(99)in item number 2002 by striking the project description and inserting Dowling Road extension/reconstruction west from Minnesota Drive to Old Seward Highway, Anchorage;
(100)in item number 2023 by striking the project description and inserting Biking and pedestrian trail construction, Kentland;
(101)in item number 2035 by striking Replace and inserting Repair;
(102)in item number 2511 by striking Replace and inserting Rehabilitate;
(103)in item number 2981 by striking the project description and inserting Roadway improvements on Highway 262 on the Navajo Nation in Aneth;
(104)in item number 2068 by inserting and approaches after capacity;
(105)in item number 98 by striking the project description and inserting Right-of-way acquisition and construction for the 77th Street reconstruction project, including the Lyndale Avenue Bridge over I–494, Richfield;
(106)in item number 1783 by striking the project description and inserting Clark Road access improvements, Jacksonville;
(107)in item number 2711 by striking the project description and inserting Main Street Road Improvements through Springfield, Jacksonville;
(108)in item number 3485 by striking the project description and inserting Improve SR 105 (Hecksher Drive) from Drummond Point to August Road, including bridges across the Broward River and Dunns Creek, Jacksonville;
(109)in item number 3486 by striking the project description and inserting Construct improvements to NE 19th Street/NE 19th Terrace from NE 3rd Avenue to NE 8th Avenue, Gainesville;
(110)in item number 3487 by striking the project description and inserting Construct improvements to NE 25th Street from SR 26 (University Blvd.) to NE 8th Avenue, Gainesville;
(111)in item number 803 by striking St. Clair County and inserting city of Madison;
(112)in item number 615 by striking the project description and inserting Roadway improvements to Jackson Avenue between Jericho Turnpike and Teibrook Avenue;
(113)by striking item number 889;
(114)in item number 324 by striking the project description and inserting Alger County, to reconstruct, pave, and realign a portion of H–58 from 2,600 feet south of Little Beaver Lake Road to 4,600 feet east of Hurricane River;
(115)in item number 301 by striking the project description and inserting Improvements for St. Georges Avenue between East Baltimore Avenue on the southwest and Chandler Avenue on the northeast;
(116)in item number 1519 by inserting at the intersection of Quincy/West Drinker/Electric Streets near the Dunmore School complex after roadway redesign;
(117)in item number 2604 by inserting on Coolidge, Bridge (from Main to Monroe), Skytop (from Gedding to Skytop), Atwell (from Bear Creek Rd. to Pittston Township), Wood (to Bear Creek Rd.), Pine, Oak (from Penn Avenue to Lackawanna Avenue), McLean, Second, and Lolli Lane after roadway redesign;
(118)in item number 1157 by inserting on Mill Street from Prince Street to Roberts Street, John Street from Roberts Street to end, Thomas Street from Roberts Street to end, Williams Street from Roberts Street to end, Charles Street from Roberts Street to end, Fair Street from Roberts Street to end, Newport Avenue from East Kirmar Avenue to end after roadway redesign;
(119)in item number 805 by inserting on Oak Street from Stark Street to the township line at Mayock Street and on East Mountain Boulevard after roadway redesign;
(120)in item number 2704 by inserting on West Cemetery Street and Frederick Courts after roadway redesign;
(121)in item number 4599 by striking the project description and inserting Pedestrian paths, stairs, seating, landscaping, lighting, and other transportation enhancement activities along Riverside Boulevard and at Riverside Park South;
(122)in item number 1363 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, safety improvements, handicap access ramps, parking, and roadway redesign on Bilbow Street from Church Street to Pugh Street, on Pugh Street from Swallow Street to Main Street, Jones Lane from Main Street to Hoblak Street, Cherry Street from Green Street to Church Street, Main Street from Jackson Street to end, Short Street from Cherry Street to Main Street, and Hillside Avenue in Edwardsville Borough, Luzerne County;
(123)in item number 883 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, parking, roadway redesign, and safety improvements (including curbing, stop signs, crosswalks, and pedestrian sidewalks) at and around the 3-way intersection involving Susquehanna Avenue, Erie Street, and Second Street in West Pittston, Luzerne County;
(124)in item number 625 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, safety improvements, parking, and roadway redesign on Sampson Street, Dunn Avenue, Powell Street, Josephine Street, Pittston Avenue, Railroad Street, McClure Avenue, and Baker Street in Old Forge Borough, Lackawanna County;
(125)in item number 372 by inserting , replacement of the Nesbitt Street Bridge, and placement of a guard rail adjacent to St. Vladimir’s Cemetery on Mountain Road (S.R. 1007) after roadway redesign;
(126)in item number 2308 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, safety improvements, parking, and roadway redesign, including a project to establish emergency access to Catherino Drive from South Valley Avenue in Throop Borough, Lackawanna County;
(127)in item number 967 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, safety improvements, parking, roadway redesign, and catch basin restoration and replacement on Cherry Street, Willow Street, Eno Street, Flat Road, Krispin Street, Parrish Street, Carver Street, Church Street, Franklin Street, Carolina Street, East Main Street, and Rear Shawnee Avenue in Plymouth Borough, Luzerne County;
(128)in item number 989 by inserting on Old Ashley Road, Ashley Street, Phillips Street, First Street, Ferry Road, and Division Street after roadway redesign;
(129)in item number 342 by striking the project description and inserting Design, engineering, right-of-way acquisition, and construction of streetscaping enhancements, paving, lighting, safety improvements, parking, roadway redesign, and cross pipe and catch basin restoration and replacement on Northgate, Mandy Court, Vine Street, and 36th Street in Milnesville West, and on Hillside Drive (including the widening of the bridge on Hillside Drive), Club 40 Road, Sunburst and Venisa Drives, and Stockton #7 Road in Hazle Township, Luzerne County;
(130)in item number 2332 by striking Monroe County and inserting Carbon, Monroe, Pike, and Wayne Counties;
(131)in item number 4914 by striking the project description and inserting Roadway improvements on I–90 loop in Mitchell along Haven Street from near Burr Street to near Ohlman Street;
(132)by striking item number 2723;
(133)in item number 61 by striking the matters in the State, project description, and amount columns and inserting AL, Grade crossing improvements along Wiregrass Central RR at Boll Weevil Bypass in Enterprise, AL, and $250,000, respectively;
(134)in item number 314 by striking the project description and amount and inserting Streetscape enhancements to the transit and pedestrian corridor, Fort Lauderdale, Downtown Development Authority and $610,000, respectively;
(135)in item number 1639 by striking the project description and inserting Operational and highway safety improvements on Hwy 94 between the 20 mile marker post in Jamul and Hwy 188 in Tecate;
(136)in item number 2860 by striking the project description and inserting Roadway improvements from Halchita to Mexican Hat on the Navajo Nation;
(137)in item number 2549 by striking on Navy Pier;
(138)in item number 2804 by striking on Navy Pier;
(139)in item number 1328 by striking the project description and inserting Construct public access roadways and pedestrian safety improvements in and around Montclair State University in Clifton;
(140)in item number 2559 by striking the project description and inserting Construct sound walls on Route 164 at and near the Maersk interchange;
(141)in item number 1849 by striking the project description and inserting Highway, traffic-flow, pedestrian facility, and streetscape improvements, Pittsburgh;
(142)in item number 697 by striking the project description and inserting Highway, traffic-flow, pedestrian facility, and streetscape improvements, Pittsburgh;
(143)in item number 3597 by striking the project description and inserting Road Alignment from IL Route 159 to Sullivan Drive, Swansea;
(144)in item number 2352 by striking the project description and inserting Streetscaping and transportation enhancements on 7th Street in Calexico, traffic signalization on Highway 78, construction of the Renewable Energy and Transportation Learning Center, improve and enlarge parking lot, and create bus stop, Brawley;
(145)in item number 3482 by striking the project description and inserting Conduct a study to examine multi-modal improvements to the I–5 corridor between the Main Street Interchange and State Route 54;
(146)in item number 1275 by striking the project description and inserting Scoping, permitting, engineering, construction management, and construction of Riverbank Park Bike Trail, Kearny;
(147)in item number 726 by striking the project description and inserting Grade Separation at Vanowen and Clybourn, Burbank;
(148)in item number 1579 by striking the project description and inserting San Gabriel Blvd. rehabilitation project, Mission Road to Broadway, San Gabriel;
(149)in item number 2690 by striking the project description and inserting San Gabriel Blvd. rehabilitation project, Mission Road to Broadway, San Gabriel;
(150)in item number 2811 by striking the project description and inserting San Gabriel Blvd. rehabilitation project, Mission Road to Broadway, San Gabriel;
(151)in item number 259 by striking the project description and inserting Design and construction of the Clair Nelson Intermodal Center in Finland, Lake County;
(152)in item number 3456 by striking the project description and inserting Completion of Phase II/Part I of a project on Elizabeth Avenue in Coleraine to west of Itasca County State Aid Highway 15 in Itasca County;
(153)in item number 2329 by striking the project description and inserting Upgrade streets, undertake streetscaping, and implement traffic and pedestrian safety signalization improvements and highway-rail crossing safety improvements, Oak Lawn;
(154)in item number 766 by striking the project description and inserting Design and construction of the walking path at Ellis Pond, Norwood;
(155)in item number 3474 by striking the project description and inserting Yellow River Trail, Newton County;
(156)in item number 3291 by striking the amount and inserting $200,000;
(157)in item number 3635 by striking the matters in the State, project description, and amount columns and inserting GA, Access Road in Montezuma, and $200,000, respectively;
(158)in item number 716 by striking the project description and inserting Conduct a project study report for new Highway 99 Interchange between SR 165 and Bradbury Road, and safety improvements/realignment of SR 165, serving Turlock/Hilmar region;
(159)in item number 1386 by striking the project description and amount and inserting Pedestrian and bicycle facilities, and street lighting in Haddon Heights and $300,000, respectively;
(160)in item number 2720 by striking the project description and amount and inserting Pedestrian and bicycle facilities and street lighting in Barrington and streetscape improvements to Clements Bridge Road from the circle at the White Horse Pike to NJ Turnpike overpass in Barrington and $700,000, respectively;
(161)in item number 2523 by striking the project description and inserting Penobscot Riverfront Development for bicycle trails, amenities, traffic circulation improvements, and waterfront access or stabilization, Bangor and Brewer;
(162)in item number 545 by striking the project description and inserting Planning, design, and construction of improvements to the highway systems connecting to Lewistown and Auburn downtowns;
(163)by striking item number 2168;
(164)by striking item number 170;
(165)in item number 2366 by striking the project description and inserting Design, engineering, right-of-way acquisition, and paving of the parking lot at the Casey Plaza in Wilkes-Barre Township;
(166)in item number 826 by striking and Interstate 81 and inserting and exit 168 on Interstate 81 or the intersection of the connector road with Northampton St.;
(167)in item number 2144 by striking the project description and inserting Design, engineering, right-of-way acquisition and construction of streetscaping enhancements, paving, lighting, safety improvements, parking, and roadway redesign on Third Street from Pittston Avenue to Packer Street; Swift Street from Packer Street to Railroad Street; Clark Street from Main Street to South Street; School Street from Main Street to South Street; Plane Street from Grove Street to William Street; John Street from 4 John Street to William Street; Grove Street from Plane Street to Duryea Borough line; Wood Street from Cherry Street to Hawthorne Street in Avoca Borough, Luzerne County;
(168)in item number 1765 by striking the project description and amount and inserting Design, engineering, right-of-way acquisition, and construction of street improvements, streetscaping enhancements, paving, lighting, safety improvements, parking, roadway redesign in Pittston, including right-of-way acquisition, structure demolition, and intersection safety improvements in the vicinity of and including Main, William, and Parsonage Streets in Pittston and $1,600,000, respectively;
(169)in item number 2957 by striking the project description and amount and inserting Design, engineering, land acquisition, right-of-way acquisition, and construction of a parking garage, streetscaping enhancements, paving, lighting, safety improvements, parking, and roadway redesign in the city of Wilkes-Barre and $2,800,000, respectively;
(170)in item number 3283 by striking the project description and amount and inserting Pedestrian access improvements, including installation of infrastructure and equipment for security and surveillance purposes at subway stations in Astoria, New York and $1,300,000, respectively;
(171)in item number 3556 by striking the project description and amount and inserting Design and rehabilitate staircases used as streets due to the steep grade of terrain in Bronx County and $1,100,000, respectively;
(172)by striking item number 203;
(173)by striking item number 552;
(174)by striking item number 590;
(175)by striking item number 759;
(176)by striking item number 879;
(177)by striking item number 1071;
(178)by striking item number 1382;
(179)by striking item number 1897;
(180)by striking item number 2553;
(181)in item number 3014 by striking the project description and amount and inserting Design and Construct school safety projects in New York City and $2,500,000, respectively;
(182)in item number 2375 by striking the project description and amount and inserting Subsurface environmental study to measure presence of methane and benzene gasses in vicinity of Greenpoint, Brooklyn, and the Kosciusko Bridge, resulting from the Newtown Creek oil spill and $100,000;
(183)in item number 221 by striking the project description and inserting Study and Implement transportation improvements on Flatbush Ave. between Avenue U and the Marine Park Bridge in front of Gateway National Park in Kings County, New York;
(184)in item number 2732 striking the project description and inserting Pedestrian safety improvements in the vicinity of LIRR stations;
(185)by striking item number 99;
(186)in item number 398 by striking the project description and inserting Construct a new 2-lane road extending north from University Park Drive and improvements to University Park Drive;
(187)in item number 446 by striking the project description and inserting Transportation improvements for development of the Williamsport-Pile Bay Road corridor;
(188)in item number 671 by striking and Pedestrian Trail Expansion and inserting , including parking facilities and Pedestrian Trail Expansion;
(189)in item number 674 by striking the matters in the State, project description, and amount columns and inserting AL, Grade crossing improvements along Conecuh Valley RR at Henderson Highway (CR–21) in Troy, AL, and $300,000, respectively;
(190)in item number 739 by striking the matters in the State, project description, and amount columns and inserting AL, Grade crossing improvements along Luxapalila Valley RR in Lamar and Fayette Counties, AL (Crossings at CR–6, CR–20, SH–7, James Street, and College Drive), and $300,000, respectively;
(191)in item number 746 by striking Planning and construction of a bicycle trail adjacent to the I–90 and SR 615 Interchange in and inserting Planning, construction, and extension of bicycle trails adjacent to the I–90 and SR 615 Interchange, along the Greenway Corridor and throughout;
(192)in item number 749 by striking the matters in the State, project description, and amount columns and inserting PA, UPMC Heliport in Bedford, and $750,000, respectively;
(193)in item number 813 by striking the project description and inserting Preliminary design and study of long-term roadway approach alternatives to TH 36/SH 64 St. Croix River Crossing Project;
(194)in item number 816 by striking $800,000 and inserting $880,000;
(195)in item number 852 by striking Acquire Right-of-Way for Ludlam Trail, Miami, Florida and inserting Planning, design, and engineering, Ludlam Trail, Miami;
(196)in item number 994 by striking the matters in the State, project description, and amount columns and inserting PA, Construct 2 flyover ramps and S. Linden Street exit for access to industrial sites in the cities of McKeesport and Duquesne, and $500,000, respectively;
(197)in item number 1015 by striking the project description and inserting Mississippi River Crossing connecting I–94 and US 10 between US 160 and TH 101, MN;
(198)in item number 1101 by striking the project description and inserting I–285 underpass/tunnel assessment and engineering and interchange improvements in Sandy Springs;
(199)in item number 1211 by striking the matters in the State, project description, and amount columns and inserting PA, Road improvements and upgrades related to the Pennsylvania State Baseball Stadium, and $500,000, respectively;
(200)in item number 1345 by striking to Stony Creek Park, 25 Mile Road in Shelby Township and inserting south to the city of Utica;
(201)in item number 1501 by striking the project description and inserting Construction and right-of-way acquisition of TH 241, CSAH 35 and associated streets in the city of St. Michael;
(202)in item number 1525 by striking north of CSX RR Bridge and inserting US Highway 90;
(203)in item number 1847 by striking the project description and inserting Improve roads, sidewalks, and road drainage, City of Seward;
(204)in item number 2031 by striking the project description and inserting Construct and improve Westside Parkway in Fulton County;
(205)in item number 2103 by striking $2,000,000 and inserting $3,000,000;
(206)in item number 2219 by striking SR 91 in City of Twinsburg, OH and inserting Center Valley Parkway in Twinsburg, OH;
(207)in item number 2302 by inserting and other road improvements to Safford Street after crossings;
(208)in item number 2560 by striking the project description and inserting I–285 underpass/tunnel assessment and engineering and interchange improvements in Sandy Springs;
(209)in item number 2563 by striking the project description and amount and inserting Construct hike and bike path as part of Bridgeview Bridge replacement in Macomb County and $486,400, respectively;
(210)in item number 2698 by striking the project description and inserting Interchanges at I–95/Ellis Road and between Grant Road and Micco Road, Brevard County;
(211)in item number 3141 by striking $2,800,000 and inserting $1,800,000;
(212)by striking item number 3160;
(213)in item number 3353 by inserting and construction after mitigation;
(214)in item number 996 by striking $2,000,000 and inserting $687,000;
(215)in item number 2166 by striking the project description and inserting Design, right-of-way acquisition, and construction for I–35 and CSAH2 interchange and CSAH2 corridor to TH61 in Forest Lake;
(216)in item number 3251 by striking the project description and inserting I–94 and Radio Drive Interchange and frontage road project, design, right-of-way acquisition, and construction, Woodbury;
(217)in item number 1488 by striking the project description and inserting Construct a 4-lane highway between Maverick Junction and the Nebraska border;
(218)in item number 3240 by striking the project description and inserting Railroad-highway crossings in Pierre;
(219)in item number 1738 by striking Paving and inserting Planning, design, and construction;
(220)in item number 3672 by striking the project description and inserting Pave remaining stretch of BIA Route 4 from the junction of the BIA Route 4 and N8031 in Pinon, AZ, to the Navajo and Hopi border;
(221)in item number 2424 by striking Construction and inserting preconstruction (including survey and archeological clearances) and construction;
(222)in item number 1216 by striking the matters in the State, project description, and amount columns and inserting PA, For roadway construction improvements to Route 222 relocation, Lehigh County, and $1,313,000, respectively;
(223)in item number 2956 by striking $1,360,000 and inserting $2,080,000;
(224)in item number 1256 by striking the matters in the State, project description, and amount columns and inserting PA, Construction of a bridge over Brandywine Creek as part of the Boot Road extension project, Downingtown Borough, and $700,000, respectively;
(225)in item number 1291 by striking the matters in the State, project description, and amount columns and inserting PA, Enhance parking facilities in Chester Springs, Historic Yellow Springs, and $20,000, respectively;
(226)in item number 1304 by striking the matters in the State, project description, and amount columns and inserting PA, Improve the intersection at SR 100/SR 4003 (Kernsville Road), Lehigh County, and $250,000, respectively;
(227)in item number 1357 by striking the matters in the State, project description, and amount columns and inserting PA, Intersection signalization at SR 3020 (Newburg Road)/Country Club Road, Northampton County, and $250,000, respectively;
(228)in item number 1395 by striking the matters in the State, project description, and amount columns and inserting PA, Improve the intersection at SR 100/SR 29, Lehigh County, and $220,000, respectively;
(229)in item number 80 by striking $4,544,000 and inserting $4,731,200;
(230)in item number 2096 by striking $4,800,000 and inserting $5,217,600;
(231)in item number 1496 by striking the matters in the State, project description, and amount columns and inserting PA, Study future needs of East-West road infrastructure in Adams County, and $115,200, respectively;
(232)in item number 2193 by striking the project description and inserting 710 Freeway Study to comprehensively evaluate the technical feasibility of a tunnel alternative to close the 710 Freeway gap, considering all practicable routes, in addition to any potential route previously considered, and with no funds to be used for preliminary engineering or environmental review except to the extent necessary to determine feasibility;
(233)in item number 2445 by striking the project description and inserting $600,000 for road and pedestrian safety improvements on Main Street in the Village of Patchogue; $900,000 for road and pedestrian safety improvements on Montauk Highway, between NYS Route 112 and Suffolk County Road 101 in Suffolk County;
(234)in item number 346 by striking the project description and inserting Hansen Dam Recreation Area access improvements, including hillside stabilization and parking lot rehabilitation along Osborne Street between Glenoaks Boulevard and Dronfield Avenue;
(235)by striking item number 449;
(236)in item number 3688 by striking road and inserting trail;
(237)in item number 3695 by striking in Soldotna and inserting in the Kenai River corridor;
(238)in item number 3699 by striking to improve fish habitat;
(239)in item number 3700 by inserting and ferry facilities after a ferry;
(240)in item number 3703 by inserting or other roads after Cape Blossom Road;
(241)in item number 3704 by striking Fairbanks and inserting Alaska Highway;
(242)in item number 3705 by striking in Cook Inlet for the Westside development/Williamsport-Pile Bay Road and inserting for development of the Williamsport-Pile Bay Road corridor;
(243)in item number 3829 by striking the amount and inserting $3,050,000;
(244)by inserting after item number 3829 the following:




3829ACOU.S. 550, New Mexico State line to Durango$950,000;
(245)in item number 4788 by striking the project description and inserting Heidelberg Borough/Scott Township/Carnegie Borough for design, engineering, acquisition, and construction of streetscaping enhancements, paving, lighting and safety upgrades, and parking improvements;
(246)in item number 3861 by striking the project description and inserting Creation of a greenway path along the Naugatuck River in Waterbury;
(247)in item number 3883 by striking the project description and inserting Wilmington Riverfront Access and Street Grid Redesign;
(248)in item number 3892 by striking $5,000,000 and inserting $8,800,000;
(249)in item number 3894 by striking $5,000,000 and inserting $1,200,000;
(250)in item number 3909 by striking the project description and inserting S.R. 281, the Avalon Boulevard Expansion Project from Interstate 10 to U.S. Highway 91;
(251)in item number 3911 by striking the project description and inserting Construct a new bridge at Indian Street, Martin County;
(252)in item number 3916 by striking the project description and inserting City of Hollywood for U.S. 1/Federal Highway, north of Young Circle;
(253)in item number 3937 by striking the project description and inserting Kingsland bypass from CR 61 to I–95, Camden County;
(254)in item number 3945 by striking CR 293 to CS 5231 and inserting SR 371 to SR 400;
(255)in item number 3965 by striking transportation projects and inserting and air quality projects;
(256)in item number 3986 by striking the project description and inserting Extension of Sugarloaf Parkway, Gwinnett County;
(257)in item number 3999 by striking Bridges and inserting Bridge and Corridor;
(258)in item number 4003 by striking the project description and inserting City of Council Bluffs and Pottawattamie County East Beltway Roadway and Connectors Project;
(259)in item number 4043 by striking MP 9.3, Segment I, II, and III and inserting Milepost 24.3;
(260)in item number 4050 by striking the project description and inserting Preconstruction and construction activities of U.S. 51 between the Assumption Bypass and Vandalia;
(261)in item number 4058 by striking the project description and inserting For improvements to the road between Brighton and Bunker Hill in Macoupin County;
(262)in each of item numbers 4062 and 4084 by striking the project description and inserting Preconstruction, construction, and related research and studies of I–290 Cap the Ike project in the village of Oak Park;
(263)in item number 4089 by inserting and parking facility/entrance improvements serving the Museum of Science and Industry after Lakeshore Drive;
(264)in item number 4103 by inserting and adjacent to the before Shawnee;
(265)in item number 4110 by striking the project description and inserting For improvements to the road between Brighton and Bunker Hill in Macoupin County;
(266)in item number 4120 by striking the matters in the project description and amount columns and inserting Upgrade 146th Street to Improve I–69 Access and $800,000, respectively;
(267)in item number 4125 by striking $250,000 and inserting $1,650,000;
(268)by striking item number 4170;
(269)by striking item number 4179;
(270)in item number 4185 by striking the project description and inserting Replace the Clinton Street Bridge spanning St. Mary’s River in downtown Fort Wayne;
(271)in item number 4299 by striking the project description and inserting Improve U.S. 40, MD 715 interchange and other roadways in the vicinity of Aberdeen Proving Ground to support BRAC-related growth;
(272)in item number 4313 by striking Maryland Avenue and all that follows through Rd. corridor and inserting intermodal access, streetscape, and pedestrian safety improvements;
(273)in item number 4315 by striking stormwater mitigation project and inserting environmental preservation project;
(274)in item number 4318 by striking the project description and inserting Planning, design, and construction of improvements to the highway systems connecting to Lewiston and Auburn downtowns;
(275)in item number 4323 by striking the project description and inserting MaineDOT Acadia intermodal passenger and maintenance facility;
(276)in item number 4338 by striking the project description and inserting Construct 1 or more grade-separated crossings of I–75, and make associated improvements to improve local and regional east-west mobility between Mileposts 279 and 282;
(277)in item number 4355 by striking the project description and inserting Design, engineering, ROW acquisition, construction, and construction engineering for the reconstruction of TH 95, from 12th Avenue to CSAH 13, including bridge and approaches, ramps, intersecting roadways, signals, turn lanes, and multiuse trail, North Branch;
(278)in item number 4357 by striking the project description and inserting Design, construct, ROW, and expand TH 241 and CSAH 35 and associated streets in the city of St. Michael;
(279)in item number 4360 by striking the project description and inserting Planning, design, and construction for Twin Cities Bioscience Corridor in St. Paul;
(280)in item number 4362 by striking the project description and inserting I–494/U.S. 169 interchange reconstruction including U.S. 169/Valley View Road interchange, Twin Cities Metropolitan Area;
(281)in item number 4365 by striking the project description and inserting 34th Street realignment and 34th Street and I–94 interchange, including retention and reconstruction of the SE Main Avenue/CSAH 52 interchange ramps at I–94, and other transportation improvements for the city of Moorhead, including the SE Main Avenue GSI and Moorhead Comprehensive Rail Safety Program;
(282)in item number 4369 by striking the project description and inserting Construction of 8th Street North, Stearns C.R. 120 to TH 15 in St. Cloud;
(283)in item number 4371 by striking the project description and inserting Construction and ROW of TH 241, CSAH 35 and associated streets in the city of St. Michael;
(284)in item number 4411 by striking Southaven and inserting DeSoto County;
(285)in item number 4424 by striking the project description and inserting U.S. 93 Evaro to Polson transportation improvement projects;
(286)in item number 4428 by striking the project description and inserting US 76 improvements;
(287)in item number 4457 by striking the project description and inserting Construct an interchange at an existing grade separation at SR 1602 (Old Stantonsburg Rd.) and U.S. 264 Bypass in Wilson County;
(288)in item number 4461 by striking the project description and inserting Transportation and related improvements at Queens University of Charlotte, including the Queens Science Center and the Marion Diehl Center, Charlotte;
(289)in item number 4507 by striking the project description and inserting Design, right-of-way acquisition, and construction of Highway 35 between Norfolk and South Sioux City, including an interchange at milepost 1 on U.S. I–129;
(290)in item number 4555 by inserting Canal Street and after Reconstruction of;
(291)in item number 4565 by striking the project description and inserting Railroad Construction and Acquisition, Ely and White Pine County;
(292)in item number 4588 by inserting Private Parking and before Transportation;
(293)in item number 4596 by striking the project description and inserting Centerway Bridge and Bike Trail Project, Corning;
(294)in item number 4610 by striking the project description and inserting Preparation, demolition, disposal, and site restoration of Alert Facility on Access Road to Plattsburgh International Airport;
(295)in item number 4649 by striking the project description and inserting Fairfield County, OH U.S. 33 and old U.S. 33 safety improvements and related construction, city of Lancaster and surrounding areas;
(296)in item number 4651 by striking for the transfer of rail to truck for the intermodal and inserting , and construction of an intermodal freight;
(297)in item number 4691 by striking the project description and inserting Transportation improvements to Idabel Industrial Park Rail Spur, Idabel;
(298)in item number 4722 by striking the project description and inserting Highway, traffic, pedestrian, and riverfront improvements, Pittsburgh;
(299)in item number 4749 by striking study and inserting improvements;
(300)in item number 4821 by striking highway grade crossing project, Clearfield and Clinton Counties and inserting Project for highway grade crossings and other purposes relating to the Project in Cambria, Centre, Clearfield, Clinton, Indiana, and Jefferson Counties;
(301)in item number 4838 by striking study and inserting improvements;
(302)in item number 4839 by striking fuel-celled and inserting fueled;
(303)in item number 4866 by striking $11,000,000 and inserting $9,400,000;
(304)by inserting after item number 4866 the following:




4866ARIRepair and restore railroad bridge in Westerly$1,600,000;
(305)in item number 4892 by striking the project description and inserting Construct a 4-lane highway between maverick Junction and the Nebraska border;
(306)in item number 4916 by striking $1,000,000 and inserting $328,000;
(307)in item number 4924 by striking $3,450,000 and inserting $4,122,000;
(308)in item number 4960 by inserting of which $50,000 shall be used for a street paving project, Calhoun after County;
(309)in item number 4974 by striking , Sevier County;
(310)in item number 5008 by inserting /Kane Creek Boulevard after 500 West;
(311)in each of item numbers 5011 and 5033 by striking 200 South Interchange and inserting 400 South Interchange;
(312)in item number 5021 by striking Pine View Dam,;
(313)in item number 5026 by striking the project description and inserting Roadway improvements on Washington Fields Road/300 East, Washington;
(314)in item number 5027 by inserting and roadway improvements after safety project;
(315)in item number 5028 by inserting and roadway improvements after lighting;
(316)in item number 5029 by inserting and roadway improvements after lights;
(317)in number 5032 by striking the project description and inserting Expand Redhills Parkway, St. George;
(318)in item number 5132 by striking the project description and inserting St. Croix River crossing project, Wisconsin State Highway 64, St. Croix County, Wisconsin, to Minnesota State Highway 36, Washington County;
(319)in item number 5161 by striking the project description and inserting Raleigh Street Extension Project in Martinsburg;
(320)in item number 1824 by striking the project description and inserting U.S. Route 10 expansion in Wadena and Ottertail Counties;
(321)in item number 1194 by striking the project description and inserting Roadway and pedestrian design and improvements for Pennsylvania Avenue, Brooklyn;
(322)in item number 2286 by striking the project description and inserting Road improvements for Church Street between NY State Route 25A and Hilden Street in Kings Park;
(323)in item number 1724 by striking the project description and amount and inserting For road resurfacing and upgrades to Old Nichols Road and road repairs in the Nissequogue River watershed in Smithtown and $1,500,000, respectively;
(324)in item number 3636 by striking the matters in the State, project description, and amount columns and inserting NY, Road repair and maintenance in the Town of Southampton, and $500,000, respectively;
(325)in item number 3638 by striking the matters in the State, project description, and amount columns and inserting NY, Improve NY State Route 112 from Old Town Road to NY State Route 347, and $6,000,000, respectively;
(326)in item number 3479 by striking the project description and inserting Road improvements and utility relocations within the city of Jackson;
(327)in item number 141 by striking construction of pedestrian and bicycle improvements and inserting transportation enhancement activities;
(328)in item number 1204 by striking at SR 283;
(329)in item number 2896 by striking the project description and inserting Improve streetscape and signage and pave roads in McMinn County, including $50,000 that may be used for paving local roads in the city of Calhoun;
(330)in item number 3017 by striking , Pine View Dam;
(331)in item number 3188 insert after Reconstruction the following: including U.S. 169/Valley View Road Interchange,;
(332)in item number 1772 by striking the project description and inserting Reconstruction of Historic Eastern Parkway;
(333)in item number 2610 by striking the project description and inserting Reconstruction of Times and Duffy Squares in New York City;
(334)in item number 2462—
(A)by striking of the New Jersey Turnpike, Carteret and inserting and the Tremley Point Connector Road of the New Jersey Turnpike; and
(B)by striking $1,200,000 and inserting $450,000;
(335)in item number 2871 by striking the amount and inserting $2,430,000;
(336)in item number 3381 by striking the project description and inserting Determine scope, design, engineering, and construction of Western Boulevard Extension from Northern Boulevard to Route 9 in Ocean County, New Jersey;
(337)in item number 2703 by striking the project description and inserting Upgrading existing railroad crossings with installation of active signals and gates and to study the feasibility and necessity of rail grade separation;
(338)in item number 1004 by inserting SR 71 near after turn lane on;
(339)in item number 2824 by striking the project description and inserting the following: Sevier County, TN, SR 35 near SR 449 intersection;
(340)in item number 373 by striking the project description and inserting Widening existing Highway 226, including a bypass of Cash and a new connection to Highway 49;
(341)in item number 1486, by striking the project description and inserting Bridge reconstruction and road widening on Route 252 and Route 30 in Tredyffrin Township, PA, in conjunction with the Paoli Transportation Center Project;
(342)in item number 4541 by striking of the New Jersey Turnpike, Carteret and inserting and the Tremley Point Connector Road of the New Jersey Turnpike;
(343)in item number 4006 by striking the project description and inserting Improvement to Alice’s Road/105th Street Corridor including bridge, interchange, roadway, right-of-way, and enhancements;
(344)in item number 2901 by striking the project description and inserting Purchase of land and conservation easements within U.S. 24 study area in Lucas, Henry, and Fulton Counties, Ohio;
(345)in item number 2619 by striking the project description and inserting Improve access to I–55 between Bayless Avenue and Loughborough Avenue, including bridge 230.06;
(346)in item number 1687 by striking the project description and inserting Construct an interchange at I–675 and Warren Avenue near downtown Saginaw;
(347)by striking item number 206;
(348)by striking item number 821;
(349)by striking item number 906;
(350)by striking item number 1144;
(351)in item number 1693 by striking the project description and amount and inserting Plan and implement truck route improvements in the Maspeth neighborhood of Queens County and $500,000, respectively;
(352)in item number 3039 by striking the project description and inserting Pittsfield greenways construction to connect Pittsfield to the Ann Arbor greenway system, Pittsfield Township;
(353)in item number 2922 by striking the project description and amount and inserting Detroit River International Wildlife Refuge for land acquisition adjacent to I–75 in Monroe County for wetland mitigation and habitat restoration, Fish and Wildlife Service and $1,800,000, respectively;
(354)in item number 3641 by striking the matters in the State, project description, and amount columns and inserting MI, River Raisin Battlefield for acquisition of historic battlefield land in Monroe County, Port of Monroe, and $1,200,000; respectively;
(355)in item number 3643 by striking the matters in the State, project description, and amount columns and inserting MI, Phase 1 of Monroe County greenway system construction, Monroe County, and $940,000, respectively;
(356)in item number 3645 by striking the matters in the State, project description, and amount columns and inserting MI, East County fueling operations consolidation at the Monroe County Road Commission and enhancement of facilities to accommodate biodiesel fuel pumps, Monroe County, and $1,000,000, respectively;
(357)in item number 3646 by striking the matters in the State, project description, and amount columns and inserting MI, Greenway trail construction from City of Monroe to Sterling State Park, City of Monroe, and $100,000; respectively;
(358)in item number 1883 by striking the project description and inserting Planning for the Orangeline High Speed MAGLEV from Los Angeles County to Orange County;
(359)in item number 3757 by inserting , including Van Asche Drive after Corridor;
(360)in item number 4347 by striking the project description and inserting Alger County, to reconstruct, pave, and realign a portion of H–58 from 2,600 feet south of Little Beaver Lake Road to 4,600 feet east of Hurricane River;
(361)in item number 4335 by striking the project description and inserting Construct an interchange at I–675 and Warren Avenue near downtown Saginaw;
(362)in item number 4891 by striking the project description and inserting Widening U.S. 17 in Charleston County from the Isle of Palms Connector to a point at or near Darrell Creek Trail;
(363)in item number 3647 by striking the matters in the State, project description, and amount columns and inserting AL, Drainage and infrastructure improvements on U.S. 11 in front of Springville Middle School in Springville, and $1,000,000, respectively;
(364)in item number 3648 by striking the matters in the State, project description, and amount columns and inserting AL, Transportation enhancement projects for sidewalks and streetscaping along Cahaba Road between the Botanical Gardens and the Birmingham Zoo in the City of Birmingham, and $1,075,000, respectively;
(365)in item number 3651 by striking the matters in the State, project description, and amount columns and inserting AL, Engineering and right-of-way acquisition for the McWrights Ferry Road extension between Rice Mine Road and New Watermelon Road in Tuscaloosa County, and $1,075,000, respectively;
(366)in item number 562 by striking a designated truck route through and inserting roadway and sidewalk improvements in;
(367)in item number 2836 by striking the project description and inserting Traffic calming and safety improvements to Lido Boulevard, Town of Hampstead, Nassau County;
(368)in item number 1353 by striking the project description and inserting Improve the flow of truck traffic in Orrville;
(369)in item number 1975 by striking the project description and inserting Hatcher Pass Ski Development Road in Matanuska-Susitna Borough;
(370)in item number 1661 by striking the project description and inserting Hatcher Pass Ski Development Road in Matanuska-Susitna Borough;
(371)in item number 1574 by striking the project description and inserting Construct commuter parking structure in the central business district in the vicinity of La Grange Road, and for projects identified by the Village of La Grange as its highest priorities;
(372)in item number 3461 by striking the project description and inserting Construct Leon Pass overpass, and for projects identified by the Village of Hodgkins as its highest priorities;
(373)in item numbers 1310 and 2265 by striking the project descriptions and inserting To construct up to 2 interchanges on U.S. Alternate Highway 72/Alabama Highway 20 from Interstate 65 to U.S. Highway 31 in Decatur, Alabama, with additional lanes as necessary;
(374)in item number 4934 by striking connection with Hermitage Avenue and inserting Hermitage Avenue and pedestrian connection;
(375)in item number 1227 by striking the project description and inserting Construct road improvements near industrial park near SR 209 and CR 345 that improve access to the industrial park;
(376)in item number 2507 by striking the project description and inserting Texas Department of Transportation: for those projects the Department has identified as its highest priorities;
(377)in item number 3903 by striking the project description and inserting Planning, design, and engineering study to widen (4 lanes) SR 87 from the intersection of US 90 and SR 87 South to the Alabama State line;
(378)in item number 56 by striking the project description and inserting Bicycle and pedestrian improvements, Oregon;
(379)in item number 604 by striking the amount and inserting $11,800,000;
(380)in item number 1299 by striking the amount and inserting $9,800,000;
(381)in item number 1506 by striking the amount and inserting $5,100,000;
(382)in item number 1904 by striking the project description and inserting Study and construct access to intermodal facility in Azusa;
(383)in item number 3653 by striking the matters in the State, project description, and amount columns and inserting MI, Bicycle and pedestrian trails in Harrison Township, and $2,900,000, respectively;
(384)in item number 3447 by striking the project description and inserting Carlton, 4th Street Railroad Crossing Improvement Project: Construct a safe, at grade crossing of the railroad and necessary bridge, connecting the community's educational and athletic facilities;
(385)in item number 2321 by striking the project description and inserting Design and construct roadway and traffic signal improvements on Stella Street and Front Street, Wormleysburg, PA; and
(386)in item number 370 by striking the project description and inserting Pedestrian paths, stairs, seating, landscaping, lighting, and other transportation enhancement activities along Riverside Boulevard and at Riverside Park South.
(b)Unused obligation authorityNotwithstanding any other provision of law, unused obligation authority made available for an item in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) that is repealed, or authorized funding for such an item that is reduced, by this section shall be made available—
(1)for an item in section 1702 of that Act that is added or increased by this section and that is in the same State as the item for which obligation authority or funding is repealed or reduced;
(2)in an amount proportional to the amount of obligation authority or funding that is so repealed or reduced; and
(3)individually for projects numbered 1 through 3676 pursuant to section 1102(c)(4)(A) of that Act (119 Stat. 1158).
(c)Transfer of project fundsThe Secretary of Transportation shall transfer to the Commandant of the Coast Guard amounts made available to carry out the project described in item number 4985 of the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1447) to carry out that project, in accordance with the Act of June 21, 1940, commonly known as the Truman-Hobbs Act, (33 U.S.C. 511 et seq.).
(d)Additional discretionary use of surface transportation program fundsOf the funds apportioned to each State under section 104(b)(3) of title 23, United States Code, a State may expend for each of fiscal years 2008 and 2009 not more than $1,000,000 for the following activities:
(1)Participation in the Joint Operation Center for Fuel Compliance established under section 143(b)(4)(H) of title 23, United States Code, within the Department of the Treasury, including the funding of additional positions for motor fuel tax enforcement officers and other staff dedicated on a full-time basis to participation in the activities of the Center.
(2)Development, operation, and maintenance of electronic filing systems to coordinate data exchange with the Internal Revenue Service by States that impose a tax on the removal of taxable fuel from any refinery and on the removal of taxable fuel from any terminal.
(3)Development, operation, and maintenance of electronic single point of filing in conjunction with the Internal Revenue Service by States that impose a tax on the removal of taxable fuel from any refinery and on the removal of taxable fuel from any terminal.
(4)Development, operation, and maintenance of a certification system by a State of any fuel sold to a State or local government (as defined in section 4221(d)(4) of the Internal Revenue Code of 1986) for the exclusive use of the State or local government or sold to a qualified volunteer fire department (as defined in section 150(e)(2) of such Code) for its exclusive use.
(5)Development, operation, and maintenance of a certification system by a State of any fuel sold to a nonprofit educational organization (as defined in section 4221(d)(5) of such Code) that includes verification of the good standing of the organization in the State in which the organization is providing educational services.
(e)Project Federal shareSection 1964 of the Safe, Accountable, Flexible, Efficient Transportation Equity: A Legacy for Users (119 Stat. 1519) is amended by adding at the end the following:

(c)Special ruleNotwithstanding any other provision of law, the Federal share of the cost of the projects described in item numbers 1284 and 3093 in the table contained in section 1702 of this Act shall be 100 percent..
106. Nonmotorized transportation pilot programSection 1807(a)(3) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1460) is amended by striking Minneapolis-St. Paul, Minnesota and inserting Minneapolis, Minnesota.
107. Correction of Interstate and National Highway System designations
(a)TreatmentSection 1908(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1469) is amended by striking paragraph (3).
(b)National Highway systemSection 1908(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1470) is amended by striking from the Arkansas State line and inserting from Interstate Route 540.
108.Budget justification; buy America
(a)Budget justificationSection 1926 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1483) is amended by striking The Department and inserting Notwithstanding any other provision of law, the Department.
(b)Buy AmericaSection 1928 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1484) is amended—
(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
(2)by inserting after paragraph (1) the following:

(2)the current application by the Federal Highway Administration of the Buy America test, that is only applied to components or parts of a bridge project and not the entire bridge project, is inconsistent with this sense of Congress;.
109.Transportation improvementsThe table contained in section 1934(c) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1486) is amended—
(1)in item number 436 by inserting , Saole, after Sua;
(2)in item number 448 by inserting by removing asphalt and concrete and reinstalling blue cobblestones after streets;
(3)by striking item number 451;
(4)in item number 452 by striking $2,000,000 and inserting $3,000,000;
(5)in item number 12 by striking Yukon River and inserting Kuskokwim River;
(6)in item number 18 by striking Engineering and Construction in Merced County and inserting and safety improvements/realignment of SR 165 project study report and environmental studies in Merced and Stanislaus Counties;
(7)in item number 38 by striking the project description and inserting Relocation of the Newark Train Station;
(8)in item number 57 by striking the project description and inserting Kingsland bypass from CR 61 to I–95, Camden County;
(9)in item number 114 by striking IA–32 and inserting SW after Construct;
(10)in item number 122 by striking the project description and inserting Design, right-of-way acquisition, and construction of the SW Arterial and connections to U.S. 20, Dubuque County;
(11)in item number 130 by striking the project description and inserting Improvements and rehabilitation to rail and bridges on the Appanoose County Community Railroad;
(12)in item number 133 by striking IA–32;
(13)in item number 138 by striking the project description and inserting West Spencer Beltway Project;
(14)in item number 142 by striking MP 9.3, Segment I, II, and III and inserting Milepost 24.3;
(15)in item number 161 by striking Bridge replacement on Johnson Drive and Nall Ave. and inserting Construction improvements;
(16)in item number 182 by striking the project description and inserting Improve U.S. 40, M.D. 715 interchange, and other roadways in the vicinity of Aberdeen Proving Ground to support BRAC-related growth;
(17)in item number 198 by striking the project description and inserting Construct 1 or more grade separated crossings of I–75 and make associated improvements to improve local and regional east-west mobility between Mileposts 279 and 282;
(18)in item number 201 by striking the project description and inserting Alger County, to reconstruct, pave, and realign a portion of H–58 from 2,600 feet south of Little Beaver Lake Road to 4,600 feet east of Hurricane River;
(19)in item number 238 by striking the project description and inserting Develop and construct the St. Mary water project road and bridge infrastructure, including a new bridge and approaches across St. Mary River, stabilization and improvements to United States Route 89, and road/canal from Siphon Bridge to Spider Lake, on the condition that $2,500,000 of the amount made available to carry out this item may be made available to the Bureau of Reclamation for use for the Swift Current Creek and Boulder Creek bank and bed stabilization project in the Lower St. Mary Lake drainage;
(20)in item number 329 by inserting , Tulsa after technology;
(21)in item number 358 by striking fuel-celled and inserting fueled;
(22)in item number 374 by striking the project description and inserting Construct a 4-lane highway between Maverick Junction and the Nebraska border;
(23)in item number 402 by striking from 2 to 5 lanes and improve alignment within rights-of-way in St. George and inserting , St. George;
(24)in item number 309 by striking the project description and inserting Streetscape, roadway, pedestrian, and parking improvements at the intersection of Meadow Lane, Chestnut Lane, Willow Drive, and Liberty Avenue for the College of New Rochelle campus in New Rochelle; and
(25)in item number 462 by striking the project description and inserting I–75 widening and improvements in Collier and Lee Counties, Florida.
110. I–95/Contee Road interchange designSection 1961 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1518) is amended—
(1)in the section heading by striking study and inserting design;
(2)by striking subsections (a), (b), and (c) and inserting the following:

(a)DesignThe Secretary shall make available the funds authorized to be appropriated by this section for the design of the I–95/Contee Road interchange in Prince George’s County, Maryland.; and
(3)by redesignating subsection (d) as subsection (b).
111. Highway research funding
(a)F–SHRP fundingNotwithstanding any other provision of law, for each of fiscal years 2008 and 2009, at any time at which an apportionment is made of the sums authorized to be appropriated for the surface transportation program, the congestion mitigation and air quality improvement program, the National Highway System, the Interstate maintenance program, the bridge program, or the highway safety improvement program, the Secretary of Transportation shall—
(1)deduct from each apportionment an amount not to exceed 0.205 percent of the apportionment; and
(2)transfer or otherwise make that amount available to carry out section 510 of title 23, United States Code.
(b)Conforming amendments
(1)FundingSection 5101 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1779) is amended—
(A)in subsection (a)(1) by striking 509, and 510 and inserting and 509;
(B)in subsection (a)(4) by striking $69,700,000 and all that follows through 2009 and inserting $40,400,000 for fiscal year 2005, $69,700,000 for fiscal year 2006, $76,400,000 for each of fiscal years 2007 and 2008, and $78,900,000 for fiscal year 2009; and
(C)in subsection (b) by inserting after 50 percent the following or, in the case of funds appropriated by subsection (a) to carry out section 5201, 5202, or 5203 of this Act, 80 percent.
(2)Future strategic highway research programSection 5210 of such Act (119 Stat. 1804) is amended—
(A)by striking subsection (c); and
(B)by redesignating subsection (d) as subsection (c).
(c)Contract authorityFunds made available under this section shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share shall be determined under section 510(f) of that title.
(d)Applicability of obligation limitationFunds made available under this section shall be subject to any limitation on obligations for Federal-aid highways and highway safety construction programs under section 1102 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 104 note; 119 Stat. 1157) or any other Act.
(e)Equity bonus formulaNotwithstanding any other provision of law, in allocating funds for the equity bonus program under section 105 of title 23, United States Code, for each of fiscal years 2008 and 2009, the Secretary of Transportation shall make the required calculations under that section as if this section had not been enacted.
(f)Funding for research activitiesOf the amount made available by section 5101(a)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1779)—
(1)at least $1,000,000 shall be made available for each of fiscal years 2008 and 2009 to carry out section 502(h) of title 23, United States Code; and
(2)at least $4,900,000 shall be made available for each of fiscal years 2008 and 2009 to carry out section 502(i) of that title.
(g)Technical amendments
(1)Surface transportation researchSection 502 of title 23, United States Code, is amended by striking the first subsection (h), relating to infrastructure investment needs reports beginning with the report for January 31, 1999.
(2)Advanced travel forecasting procedures programSection 5512(a)(2) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1829) is amended by striking Program appreciation.— and inserting Program application.—.
(3)University transportation researchSection 5506 of title 49, United States Code, is amended—
(A)in subsection (c)(2)(B) by striking tier and inserting Tier;
(B)in subsection (i)—
(i)by striking In order to and inserting the following:

(1)In generalIn order to; and
(ii)by adding at the end the following:

(2)Special ruleNothing in paragraph (1) requires a nonprofit institution of higher learning designated as a Tier II university transportation center to maintain total expenditures as described in paragraph (1) in excess of the amount of the grant awarded to the institution.; and
(C)in subsection (k)(3) by striking The Secretary and all that follows through to carry out this section and inserting For each of fiscal years 2008 and 2009, the Secretary shall expend not more than 1.5 percent of amounts made available to carry out this section.
112.RescissionSection 10212 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (as amended by section 1302 of the Pension Protection Act of 2006 (Public Law 109–280)) (119 Stat. 1937; 120 Stat. 780) is amended by striking $8,593,000,000 each place it appears and inserting $8,708,000,000.
113.TEA–21 technical corrections
(a)Surface Transportation ProgramSection 1108(f)(1) of the Transportation Equity Act for the 21st Century (23 U.S.C. 133 note; 112 Stat. 141) is amended by striking 2003 and inserting 2009.
(b)Project authorizationsThe table contained in section 1602 of such Act (112 Stat. 257) is amended—
(1)in item number 1096 (as amended by section 1703(a)(11) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1454)) by inserting , and planning and construction to Heisley Road, before in Mentor, Ohio;
(2)in item number 1646 by striking and construction and inserting construction, reconstruction, resurfacing, restoration, rehabilitation, and repaving; and
(3)in item number 614 by inserting and for NJ Carteret, NJ Ferry Service Terminal after east.
114.High priority corridor and innovative project technical corrections
(a)High priority corridorsSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1212) is amended—
(1)in paragraph (63) by striking and United States Routes 1, 3, 9, 17, and 46, and inserting United States Routes 1, 9, and 46, and State Routes 3 and 17,; and
(2)in paragraph (64)—
(A)by striking United States Route 42 and inserting State Route 42; and
(B)by striking Interstate Route 676 and inserting Interstate Routes 76 and 676.
(b)Innovative projectsItem number 89 of the table contained in section 1107(b) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2052) is amended in the matter under the column with the heading Innovative Projects by inserting and contiguous counties after Michigan.
115.Definition of repeat intoxicated driver lawSection 164(a)(5) of title 23, United States Code, is amended by striking subparagraphs (A) and (B) and inserting the following:

(A)receive—
(i)a driver’s license suspension for not less than 1 year; or
(ii)a combination of suspension of all driving privileges for the first 45 days of the suspension period followed by a reinstatement of limited driving privileges for the purpose of getting to and from work, school, or an alcohol treatment program if an ignition interlock device is installed on each of the motor vehicles owned or operated, or both, by the individual;
(B)be subject to the impoundment or immobilization of, or the installation of an ignition interlock system on, each motor vehicle owned or operated, or both, by the individual;.
116.Research technical correctionSection 5506(e)(5)(C) of title 49, United States Code, is amended by striking $2,225,000and inserting $2,250,000.
117.Buy America waiver notification and annual reports
(a)Waiver notification
(1)In generalIf the Secretary of Transportation makes a finding under section 313(b) of title 23, United States Code, with respect to a project, the Secretary shall—
(A)publish in the Federal Register, before the date on which such finding takes effect, a detailed written justification as to the reasons that such finding is needed; and
(B)provide notice of such finding and an opportunity for public comment on such finding for a period of not to exceed 60 days.
(2)Limitation on statutory constructionNothing in paragraph (1) shall be construed to require the effective date of a finding referred to in paragraph (1) to be delayed until after the close of the public comment period referred to in paragraph (1)(B).
(b)Annual reportsNot later than February 1 of each year beginning after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the projects for which the Secretary made findings under section 313(b) of title 23, United States Code, during the preceding calendar year and the justifications for such findings.
118.Efficient use of existing highway capacity
(a)StudyThe Secretary of Transportation shall conduct a study on the impacts of converting left and right highway safety shoulders to travel lanes.
(b)ContentsIn conducting the study, the Secretary shall—
(1)analyze instances in which safety shoulders are used for general purpose vehicle traffic, high occupancy vehicles, and public transportation vehicles;
(2)analyze instances in which safety shoulders are not part of the roadway design;
(3)evaluate whether or not conversion of safety shoulders or the lack of a safety shoulder in the original roadway design has a significant impact on the number of accidents or has any other impact on highway safety; and
(4)compile relevant statistics.
(c)ReportNot later than one year after the date of enactment of this Act, the Secretary shall transmit to Congress a report on the results of the study.
119.Future interstate designation
(a)In generalSubject to subsection (b), the Secretary of Transportation shall designate, as a future Interstate Route 69 Spur, the Audubon Parkway and, as a future Interstate Route 66 Spur, the Natcher Parkway in Owensboro, Kentucky. Any segment of such routes shall become part of the Interstate System (as defined in section 101 of title 23, United States Code) at such time as the Secretary determines that the segment—
(1)meets the Interstate System design standards approved by the Secretary under section 109(b) of title 23, United States Code; and
(2)connects to an existing Interstate System segment.
(b)SignsSection 103(c)(4)(B)(iv) of title 23, United States Code, shall apply to the designations under subsection (a); except that a State may install signs on the 2 parkways that are to be designated under subsection (a) indicating the approximate location of each of the future Interstate System highways.
(c)Removal of designationThe Secretary shall remove designation of a highway referred to in subsection (a) as a future Interstate System route if the Secretary, as of the last day of the 25-year period beginning on the date of enactment of this Act, has not made the determinations under paragraphs (1) and (2) of subsection (a) with respect to such highway.
120.Project flexibilitySection 1935(b)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1510) is amended by inserting the project numbered 1322 and before the projects.
121.Effective date
(a)In generalExcept as otherwise provided in this Act (including subsection (b)), this Act and the amendments made by this Act take effect on the date of enactment of this Act.
(b)Exception
(1)In generalThe amendments made by this Act (other than the amendments made by sections 101(g), 101(m)(1)(H), 103, 105, 109, and 201(o)) to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1144) shall—
(A)take effect as of the date of enactment of that Act; and
(B)be treated as being included in that Act as of that date.
(2)Effect of amendmentsEach provision of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1144) (including the amendments made by that Act) (as in effect on the day before the date of enactment of this Act) that is amended by this Act (other than sections 101(g), 101(m)(1)(H), 103, 105, 109, and 201(o)) shall be treated as not being enacted.
(c)Conforming amendment to Highway Trust FundSubsections (c)(1) and (e)(3) of section 9503 of the Internal Revenue Code of 1986 are each amended by striking Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and inserting SAFETEA–LU Technical Corrections Act of 2008.
IITransit Provisions
201. Transit technical corrections
(a)Section 5302Section 5302(a)(10) of title 49, United States Code, is amended by striking charter, and inserting charter, sightseeing,.
(b)Section 5303
(1)Section 5303(f)(3)(C)(ii) of such title is amended by striking subclause (II) and inserting the following:

(II)FundingFor fiscal year 2008 and each fiscal year thereafter, in addition to other funds made available to the metropolitan planning organization for the Lake Tahoe region under this chapter and title 23, prior to any allocation under section 202 of title 23, and notwithstanding the allocation provisions of section 202, the Secretary shall set aside ½ of 1 percent of all funds authorized to be appropriated for such fiscal year to carry out section 204 of title 23, and shall make such funds available to the metropolitan planning organization for the Lake Tahoe region to carry out the transportation planning process, environmental reviews, preliminary engineering, and design to complete environmental documentation for transportation projects for the Lake Tahoe region under the Tahoe Regional Planning Compact as consented to in Public Law 96–551 (94 Stat. 3233) and this paragraph..
(2)Section 5303(j)(3)(D) of such title is amended—
(A)by inserting or the identified phase before within the time; and
(B)by inserting or the identified phase before the period at the end.
(3)Section 5303(k)(2) of such title is amended by striking a metropolitan planning area serving.
(c)Section 5307Section 5307(b) of such title is amended—
(1)in the heading for paragraph (2) by striking 2007 and inserting 2009;
(2)in paragraph (2)(A)—
(A)by striking 2007 and inserting 2009; and
(B)by striking mass and inserting public;
(3)by adding at the end of paragraph (2) the following:

(E)Maximum amounts in fiscal years 2008 and 2009In fiscal years 2008 and 2009—
(i)amounts made available to any urbanized area under clause (i) or (ii) of subparagraph (A) shall be not more than 50 percent of the amount apportioned in fiscal year 2002 to the urbanized area with a population of less than 200,000, as determined in the 1990 decennial census of population;
(ii)amounts made available to any urbanized area under subparagraph (A)(iii) shall be not more than 50 percent of the amount apportioned to the urbanized area under this section for fiscal year 2003; and
(iii)each portion of any area not designated as an urbanized area, as determined by the 1990 decennial census, and eligible to receive funds under subparagraph (A)(iv), shall receive an amount of funds to carry out this section that is not less than 50 percent of the amount the portion of the area received under section 5311 in fiscal year 2002.; and
(4)in paragraph (3) by striking section 5305(a) and inserting section 5303(k).
(d)Section 5309Section 5309 of such title is amended—
(1)in subsection (d)(5)(B) by striking regulation. and inserting this subsection and shall give comparable, but not necessarily equal, numerical weight to each project justification criteria in calculating the overall project rating.;
(2)in subsection (e)(6)(B) by striking subsection. and inserting subsection and shall give comparable, but not necessarily equal, numerical weight to each project justification criteria in calculating the overall project rating.;
(3)in the heading for paragraph (2)(A) of subsection (m) by striking Major capital and inserting Capital; and
(4)in subsection (m)(7)(B) by striking section 3039 and inserting section 3045.
(e)Section 5311Section 5311 of such title is amended—
(1)in subsection (g)(1)(A) by striking for any purpose other than operating assistance and inserting for a capital project or project administrative expenses;
(2)in subsections (g)(1)(A) and (g)(1)(B) by striking capital after net; and
(3)in subsection (i)(1) by striking Sections 5323(a)(1)(D) and 5333(b) of this title apply and inserting Section 5333(b) applies.
(f)Section 5312The heading for section 5312(c) of such title is amended by striking Mass Transportation and inserting Public Transportation.
(g)Section 5314Section 5314(a)(3) is amended by striking section 5323(a)(1)(D) and inserting section 5333(b).
(h)Section 5319Section 5319 of such title is amended by striking section 5307(k) and inserting section 5307(d)(1)(K).
(i)Section 5320Section 5320 of such title is amended—
(1)in subsection (a)(1)(A) by striking intra—agency and inserting intraagency;
(2)in subsection (b)(5)(A) by striking 5302(a)(1)(A) and inserting 5302(a)(1);
(3)in subsection (d)(1) by inserting to administer this section and after 5338(b)(2)(J);
(4)by adding at the end of subsection (d) the following:

(4)Transfers to land management agenciesThe Secretary may transfer amounts available under paragraph (1) to the appropriate Federal land management agency to pay necessary costs of the agency for such activities described in paragraph (1) in connection with activities being carried out under this section.;
(5)in subsection (k)(3) by striking subsection (d)(1) and inserting subsection (e)(1);
(6)by redesignating subsections (a) through (m) as subsections (b) through (n), respectively; and
(7)by inserting before subsection (b) (as so redesignated) the following:

(a)Program nameThe program authorized by this section shall be known as the Paul S. Sarbanes Transit in Parks Program..
(j)Section 5323Section 5323(n) of such title is amended by striking section 5336(e)(2) and inserting section 5336(d)(2).
(k)Section 5325Section 5325(b) of such title is amended—
(1)in paragraph (1) by inserting before the period at the end adopted before August 10, 2005;
(2)by striking paragraph (2); and
(3)by redesignating paragraph (3) as paragraph (2).
(l)Section 5336
(1)Apportionments of formula grantsSection 5336 of such title is amended—
(A)in subsection (a) by striking Of the amount and all that follows before paragraph (1) and inserting Of the amount apportioned under subsection (i)(2) to carry out section 5307—;
(B)in subsection (d)(1) by striking subsections (a) and (h)(2) of section 5338 and inserting subsections (a)(1)(C)(vi) and (b)(2)(B) of section 5338; and
(C)by redesignating subsection (c), as added by section 3034(c) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1628), as subsection (k).
(2)Technical amendmentsSection 3034(d)(2) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1629), is amended by striking paragraph (2) and inserting subsection (a)(2).
(m)Section 5337Section 5337(a) of title 49, United States Code, is amended by striking for each of fiscal years 1998 through 2003 and inserting for each of fiscal years 2005 through 2009.
(n)Section 5338Section 5338(d)(1)(B) of such title is amended by striking section 5315(a)(16) and inserting section 5315(b)(2)(P).
(o)SAFETEA–LU
(1)Section 3011Section 3011(f) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1589) is amended by adding to the end the following:

(5)Central Florida Commuter Rail Transit Project..
(2)Section 3037Section 3037(c) of such Act (119 Stat. 1636) is amended—
(A)in paragraph (3) by striking Phase II; and
(B)by striking paragraph (10).
(3)Section 3040Section 3040(4) of such Act (119 Stat. 1639) is amended by striking $7,871,895,000 and inserting $7,872,893,000.
(4)Section 3043
(A)Portland, OregonSection 3043(b)(27) of such Act (119 Stat. 1642) is amended by inserting /Milwaukie after Mall.
(B)Los angeles
(i)Phase 1Section 3043(b)(13) of such Act (119 Stat. 1642) is amended to read as follows:

(13)Los Angeles—Exposition LRT (Phase 1)..
(ii)Phase 2Section 3043(c) of such Act (119 Stat. 1645) is amended by inserting after paragraph (104) the following:

(104A)Los Angeles—Exposition LRT (Phase 2)..
(C)San diegoSection 3043(c)(105) of such Act (119 Stat. 1645) is amended by striking LOSSAN Del Mar-San Diego—Rail Corridor Improvements and inserting LOSSAN Rail Corridor Improvements.
(D)San diegoSection 3043(c)(217) of such Act (119 Stat. 1648) is amended by striking San Diego and inserting San Diego Transit.
(E)SacramentoSection 3043(c)(204) of such Act (119 Stat. 647) is amended by striking Downtown.
(F)BostonSection 3043(d)(6) of such Act (119 Stat. 1649) is amended to read as follows:

(6)Boston-Silver Line Phase III, $20,000,000..
(G)Project construction grantsSection 3043(e) of such Act (119 Stat. 1651) is amended by adding at the end the following:

(4)Project construction grantsProjects recommended by the Secretary for a project construction grant agreement under section 5309(e) of title 49, United States Code, or for funding under section 5309(m)(2)(A)(i) of such title during fiscal year 2008 and fiscal year 2009 are authorized for preliminary engineering, final design, and construction for fiscal years 2007 through 2009 upon the completion of the notification process for each such project under section 5309(g)(5)..
(H)Los Angeles and San Gabriel ValleySection 3043 of such Act (119 Stat. 1640) is amended by adding at the end the following:

(k)Los Angeles extensionIn evaluating the local share of the project authorized by subsection (c)(104A) in the new starts rating process, the Secretary shall give consideration to project elements of the project authorized by subsection (b)(13) advanced with 100 percent non-Federal funds.
(l)San Gabriel Valley––Gold Line Foothill Extension Phase IIIn evaluating the local share of the San Gabriel Valley––Gold Line Foothill Extension Phase II project authorized by subsection (b)(33) in the new starts rating process, the Secretary shall give consideration to project elements of the San Gabriel Valley––Gold Line Foothill Extension Phase I project advanced with 100 percent non-Federal funds..
(5)Section 3044
(A)ProjectsThe table contained in section 3044(a) of such Act (119 Stat. 1652) is amended—
(i)in item 25—
(I)by striking $217,360 and inserting $167,360; and
(II)by striking $225,720 and inserting $175,720;
(ii)in item number 36 by striking the project description and inserting Los Angeles County Metropolitan Transportation Authority (LACMTA) for bus and bus-related facilities in the LACMTA’s service area;
(iii)in item number 71 by inserting Metropolitan Bus Authority after Puerto Rico;
(iv)in item number 84 by striking the project description and inserting Improvements to the existing Sacramento Intermodal Facility (Sacramento Valley Station);
(v)in item number 94 by striking the project description and inserting Pacific Transit, WA Vehicle Replacement;
(vi)in item number 120 by striking Dayton Airport Intermodal Rail Feasibility Study and inserting Greater Dayton Regional Transit Authority buses and bus facilities;
(vii)in item number 152 by inserting Metropolitan Bus Authority after Puerto Rico;
(viii)in item number 416 by striking Improve marine intermodal and inserting Improve marine dry-dock and;
(ix)in item number 457—
(I)by striking $65,000 and inserting $0; and
(II)by striking $67,500 and inserting $0; and
(x)in item number 458—
(I)by striking $65,000 and inserting $130,000;
(II)by striking $67,500 and inserting $135,000; and
(xi)in item number 57 by striking the project description and inserting Wilmington, NC, maintenance and operations facilities and administration and transfer facilities;
(xii)in item number 460 by striking the matters in the project description, FY08 column, and FY09 column and inserting 460. Mid-Region Council of Governments, New Mexico, public transportation buses, bus-related equipment and facilities, and intermodal terminals in Albuquerque and Santa Fe, $500,000, and $500,000, respectively.
(xiii)in item number 138 by striking Design and inserting Determine scope, engineering, design,;
(xiv)in item number 23 by striking Construct and inserting Design, engineering, right-of-way acquisition, and construction;
(xv)in item number 439 by inserting before Central the following: Design, engineering, right-of-way acquisition, and construction;
(xvi)in item number 453 by inserting before Central the following: Design, engineering, right-of-way acquisition, and construction;
(xvii)in item number 371 by striking the project description and inserting Regional Transportation Commission of Southern Nevada, Sunset Bus Maintenance Facility;
(xviii)in item number 487 by striking Central Arkansas Transit Authority Facility Upgrades and inserting Central Arkansas Transit Authority Bus Acquisition;
(xix)in item number 491 by striking the project description and inserting Pace, IL, Cermak Road, Bus Rapid Transit, and related bus projects, and alternatives analysis;
(xx)in item number 512 by striking Corning, NY, Phase II Corning Preserve Transportation Enhancement Project and inserting Transportation Center Enhancements, Corning, NY;
(xxi)in item number 534 by striking Community Buses and inserting Bus and Bus Facilities;
(xxii)in item number 570 by striking Maine Department of Transportation-Acadia Intermodal Facility and inserting MaineDOT Acadia Intermodal Passenger and Maintenance Facility;
(xxiii)in item number 80 by striking the project description and amounts and inserting Flagler County, Florida–buses and bus facility, $57,684, $60,192, $65,208, and $67,716 respectively;
(xxiv)in item number 135 by striking the project description and inserting Pace Suburban Bus, IL–Purchase Vehicles;
(xxv)in item number 276 by striking the project description and amounts and inserting Long Beach Transit, Long Beach, California, for the purchase of transit vehicles and enhancement of para-transit and senior transportation services, $128,180, $133,760, $144,906, and $150,480, respectively; and
(xxvi)by adding at the end—
(I)
(aa)in the project description column 666. New York City, NY, rehabilitation of subway stations to include passenger access improvements including escalators or installation of infrastructure for security and surveillance purposes; and
(bb)in the FY08 column and the FY09 column $50,000;
(II)
(aa)in the project description column 667. St. Johns County Council on Aging buses and bus facilities, Florida; and
(bb)in the FY06, FY07, FY08, and FY09 columns $57,684, $60,192, $65,208, and $67,716, respectively;
(III)
(aa)in the project description column 668. The City of Compton, California, for the replacement of buses and paratransit vehicles; and
(bb)in the FY06, FY07, FY08, and FY09 columns $128,180, $133,760, $144,906, and $150,480, respectively; and
(IV)
(aa)in the project description column 669. City of Los Angeles, California, for the purchase of transit vehicles in Watts and enhancement of paratransit and senior transportation services; and
(bb)in the FY06, FY07, FY08, and FY09 columns $128,200, $133,760, $144,908, and $150,480, respectively.
(B)Special ruleSection 3044(c) of such Act (119 Stat. 1705) is amended—
(i)by inserting , or other entity, after State or local governmental authority; and
(ii)by striking projects numbered 258 and 347 and inserting projects numbered 258, 347, and 411; and
(iii)by striking the period at the end and inserting: , and funds made available for fiscal year 2006 for the bus and bus-related facilities projects numbered 176 and 652 under subsection (a) shall remain available until September 30, 2009..
(6)Section 3046Section 3046(a)(7) of such Act (119 Stat. 1708) is amended—
(A)by striking hydrogen fuel cell vehicles and inserting hydrogen fueled vehicles;
(B)by striking hydrogen fuel cell employee shuttle vans and inserting hydrogen fueled employee shuttle vans; and
(C)by striking in Allentown, Pennsylvania and inserting to the DaVinci Center in Allentown, Pennsylvania.
(7)Section 3050Section 3050(b) of such Act (119 Stat. 1713) is amended by inserting by negotiating the extension of the existing agreement between mile post 191.13 and mile post 185.1 to mile post 165.9 in Rhode Island before the period at the end.
(p)Transit tunnelsIn carrying out section 5309(d)(3)(D) of title 49, United States Code, the Secretary of Transportation shall specifically analyze, evaluate, and consider—
(1)the congestion relief, improved mobility, and other benefits of transit tunnels in those projects which include a transit tunnel; and
(2)the associated ancillary and mitigation costs necessary to relieve congestion, improve mobility, and decrease air and noise pollution in those projects which do not include a transit tunnel, but where a transit tunnel was one of the alternatives analyzed.
(q)Knoxville, Tennessee, property acquisitionThe acquisition of property for the city of Knoxville, Tennessee, for the Knoxville, Tennessee, Central Station project shall be deemed to qualify as an acquisition of land for protective purposes pursuant to section 622.101 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act. The Secretary of Transportation may allow the costs of such acquisition to be credited toward the non-Federal share for the project.
(r)California transit servicesThe Secretary of Transportation shall use not more than $3,000,000 of the funds made available for use at the discretion of the Secretary for fiscal year 2007 for Federal Transit Administration Discretionary Programs, Bus and Bus Facilities to reimburse the California State department of transportation for actual and necessary costs of maintenance and operation, less the amount of fares earned, for additional public transportation services that were provided by the department of transportation as a temporary substitute for highway traffic service following the freeway collapse at the interchange connecting Interstate Routes 80, 580, and 880 near the San Francisco-Oakland Bay Bridge, on April 29, 2007, until the reopening of that facility on June 29, 2007. The Federal share of the cost of activities reimbursed under this subsection shall be 100 percent.
IIIOther Surface Transportation Provisions
301.Technical amendments relating to motor carrier safety
(a)Conforming Amendment Relating to High-Priority ActivitiesSection 31104(f) of title 49, United States Code, is amended by striking the designation and heading for paragraph (1) and by striking paragraph (2).
(b)New Entrant Audits
(1)Corrections of referencesSection 4107(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1720) is amended—
(A)by striking Section 31104 and inserting Section 31144; and
(B)in paragraph (1) by inserting (c) after the second subsection.
(2)Conforming amendmentSection 7112 of such Act (119 Stat. 1899) is amended by striking subsection (c).
(c)Prohibited TransportationSection 4114(c)(1) of the such Act (119 Stat. 1726) is amended by striking the second subsection (c) and inserting (f).
(d)Effective Date Relating to Medical ExaminersSection 4116(f) of such Act (119 Stat. 1728) is amended by striking amendment made by subsection (a) and inserting amendments made by subsections (a) and (b).
(e)Roadability Technical CorrectionSection 31151(a)(3)(E)(ii) of title 49, United States Code, is amended by striking Act and inserting section.
(f)Correction of Subsection ReferenceSection 4121 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1734) is amended by striking 31139(f)(5) and inserting 31139(g)(5).
(g)CDL Learner’s Permit Program Technical CorrectionSection 4122(2)(A) of such Act (119 Stat. 1734) is amended by striking license and inserting licenses.
(h)CDL Information System Funding ReferenceSection 31309(f) of title 49, United States Code, is amended by striking 31318 and inserting 31313.
(i)Clarification of ReferenceSection 229(a)(1) of the Federal Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note; 119 Stat. 1743) is amended by inserting of title 49, United States Code, after 31502.
(j)Redesignation of SectionThe second section 39 of chapter 2 of title 18, United States Code, relating to commercial motor vehicles required to stop for inspections, and the item relating to such section in the analysis for such chapter, are redesignated as section 40.
(k)Office of IntermodalismSection 5503 of title 49, United States Code, is amended—
(1)in subsection (f)(2) by striking Surface Transportation Safety Improvement Act of 2005, and inserting Motor Carrier Safety Reauthorization Act of 2005; and
(2)by redesignating the first subsection (h), relating to authorization of appropriations, as subsection (i) and moving it after the second subsection (h).
(l)Use of Fees for Unified Carrier Registration SystemSection 13908 of title 49, United States Code, is amended by redesignating subsection (e) as subsection (f) and inserting after subsection (d) the following:

(e)Use of Fees for Unified Carrier Registration SystemFees collected under this section may be credited to the Department of Transportation appropriations account for purposes for which such fees are collected and shall be available for expenditure for such purposes until expended..
(m)Commercial Motor Vehicle DefinitionSection 14504a(a)(1)(B) of title 49, United States Code, is amended by striking a motor carrier required to make any filing or pay any fee to a State with respect to the motor carrier’s authority or insurance related to operation within such State, the motor carrier and inserting determining the size of a motor carrier or motor private carrier’s fleet in calculating the fee to be paid by a motor carrier or motor private carrier pursuant to subsection (f)(1), the motor carrier or motor private carrier.
(n)Clarification of Unreasonable BurdenSection 14504a(c)(2) of title 49, United States Code, is amended by striking interstate the last place it appears and inserting intrastate.
(o)Contents of Agreement TypoSection 14504a(f)(1)(A)(ii) of title 49, United States Code, is amended by striking or the last place it appears.
(p)Other Unified Carrier Registration System Technical CorrectionsSection 14504a of title 49, United States Code, is amended—
(1)in subsection (c)(1)(B) by striking the a and inserting a;
(2)in subsection (f)(1)(A)(i) by striking in connection with the filing of proof of financial responsibility; and
(3)in subsection (f)(1)(A)(ii) by striking in connection with such a filing and inserting under the UCR agreement.
(q)Identification of vehiclesSection 14506(b)(2) of title 49, United States Code, is amended by inserting before the semicolon at the end the following: or under an applicable State law if, on October 1, 2006, the State has a form of highway use taxation not subject to collection through the International Fuel Tax Agreement.
(r)Driveaway saddlemount vehicle
(1)DefinitionSection 31111(a)(4) of title 49, United States Code, is amended—
(A)in the paragraph heading by striking Drive-away saddlemount with fullmount and inserting Driveaway saddlemount;
(B)by striking drive-away saddlemount with fullmount and inserting driveaway saddlemount; and
(C)by inserting Such combination may include one fullmount. after the period at the end.
(2)In generalSection 31111(b)(1)(D) of such title is amended by striking a driveaway saddlemount with fullmount and inserting all driveaway saddlemount.
302.Technical amendments relating to hazardous materials transportation
(a)Definition of Hazmat EmployeesSection 7102(2) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1892) is amended—
(1)by striking (3)(A) and inserting (3);
(2)in subparagraph (A) by striking clause (i) and inserting clause (i) of subparagraph (A); and
(3)in subparagraph (B) by striking clause (ii) and inserting subparagraph (A)(ii).
(b)Technical correctionSection 5103a(g)(1)(B)(ii) of title 49, United States Code, is amended by striking Act and inserting subsection.
(c)Preemption correctionSection 5125 of title 49, United States Code, is amended—
(1)in subsection (d)(1) by striking 5119(e) and inserting 5119(f);
(2)in each of subsections (e) and (g) by striking 5119(b) and inserting 5119(f); and
(3)in subsection (g) by striking (b), (c)(1), or (d) and inserting (a), (b)(1), or (c).
(d)Relationship to Other LawsSection 7124(3) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1908) is amended by inserting the first place it appears before and inserting.
(e)ReportSection 5121(h) of title 49, United States Code, is amended—
(1)in paragraph (2) by striking exemptions and inserting special permits; and
(2)in paragraph (3) by striking exemption and inserting special permit.
(f)Section HeadingSection 5128 of title 49, United States Code, is amended by striking the section designation and heading and inserting the following:

5128.Authorization of appropriations.
(g)Chapter AnalysisThe analysis for chapter 57 of title 49, United States Code, is amended in the item relating to section 5701 by striking Transportation and inserting transportation.
(h)Norman Y. Mineta Research and Special Programs Improvement ActSection 5(b) of the Norman Y. Mineta Research and Special Programs Improvement Act (49 U.S.C. 108 note; 118 Stat. 2427) is amended by inserting (including delegations by the Secretary of Transportation) after All orders.
(i)Shipping PapersSection 5110(d)(1) of title 49, United States Code, is amended—
(1)in the subsection heading by striking shippers and inserting offerors; and
(2)by striking shipper’s and inserting offeror’s.
(j)NTSB RecommendationsSection 19(1) of the Pipeline Inspection, Protection, Enforcement, and Safety Act of 2006 (49 U.S.C. 60102 note; 120 Stat. 3498) is amended by striking 165 and inserting 1165.
303.Highway safety
(a)State Minimum Apportionments for Highway Safety ProgramsEffective October 1, 2007, section 402(c) of the title 23, United States Code, is amended by striking The annual apportionment to each State shall not be less than one-half of 1 per centum and inserting The annual apportionment to each State shall not be less than three-quarters of 1 percent.
(b)Consolidation of grant applicationsSection 402(m) of title 23, United States Code, is amended in the first sentence—
(1)by striking through and inserting for which; and
(2)by inserting is appropriate before the period at the end.
(c)Technical Corrections
(1)Section 2002(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1521) is amended—
(A)by striking paragraph (2); and
(B)by redesignating paragraphs (3) and (4) as (2) and (3), respectively.
(2)Section 2007(b)(1) of such Act (119 Stat. 1529) is amended—
(A)by inserting and after the semicolon at the end of subparagraph (A);
(B)by striking and at the end of subparagraph (B); and
(C)by striking subparagraph (C).
(3)Effective August 10, 2005, section 410(c)(7)(B) of title 23, United States Code, is amended by striking clause (i) and inserting clauses (i) and (ii).
(4)Section 411 of title 23, United States Code, is amended by redesignating the second subsection (c), relating to administration expenses, and subsection (d) as subsections (d) and (e), respectively.
304.Correction of study requirement regarding on-scene motor vehicle collision causationSection 2003(c)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1522) is amended in the second sentence by striking shall and inserting may.
305. Motor carrier transportation registration
(a)General requirementsSection 31138 of title 49, United States Code, is amended—
(1)by striking subsection (a) and inserting the following:

(a)General requirement
(1)Transportation of passengers for compensationThe Secretary of Transportation shall prescribe regulations to require minimum levels of financial responsibility sufficient to satisfy liability amounts established by the Secretary covering public liability and property damage for the transportation of passengers for compensation by motor vehicle in the United States between a place in a State and—
(A)a place in another State;
(B)another place in the same State through a place outside of that State; or
(C)a place outside the United States.
(2)Transportation of passengers not for compensationThe Secretary may prescribe regulations to require minimum levels of financial responsibility sufficient to satisfy liability amounts established by the Secretary covering public liability and property damage for the transportation of passengers for commercial purposes, but not for compensation, by motor vehicle in the United States between a place in a State and—
(A)a place in another State;
(B)another place in the same State through a place outside of that State; or
(C)a place outside the United States.; and
(2)by striking commercial each place it appears in subsection (c)(4).
(b)Transportation of propertySection 31139 of such title is amended—
(1)by striking commercial motor vehicle in subsection (b)(1) and inserting motor carrier or motor private carrier (as such terms are defined in section 13102 of this title); and
(2)by striking commercial in subsection (c).
(c)Definitions relating to motor carriersParagraphs (6)(B), (7)(B), (14), and (15) of section 13102 of such title are each amended by striking commercial motor vehicle (as defined in section 31132) and inserting motor vehicle.
(d)Freight forwardersSection 13903(a) of such title is amended to read as follows:

(a)In generalThe Secretary shall register a person to provide service subject to jurisdiction under subchapter III of chapter 135 as a freight forwarder if the Secretary finds that the person is fit, willing, and able to provide the service and to comply with this part and applicable regulations of the Secretary and the Board..
(e)BrokersSection 13904(a) of such title is amended to read as follows:

(a)In generalThe Secretary shall register, subject to section 13906(b), a person to be a broker for transportation of property subject to jurisdiction under subchapter I of chapter 135, if the Secretary finds that the person is fit, willing, and able to be a broker for transportation and to comply with this part and applicable regulations of the Secretary..
306. Applicability of Fair Labor Standards Act requirements and limitation on liability
(a)Applicability following this ActBeginning on the date of enactment of this Act, section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall apply to a covered employee notwithstanding section 13(b)(1) of that Act (29 U.S.C. 213(b)(1)).
(b)Liability limitation following SAFETEA–LU
(1)Limitation on liabilityAn employer shall not be liable for a violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) with respect to a covered employee if—
(A)the violation occurred in the 1-year period beginning on August 10, 2005; and
(B)as of the date of the violation, the employer did not have actual knowledge that the employer was subject to the requirements of such section with respect to the covered employee.
(2)Actions to recover amounts previously paidNothing in paragraph (1) shall be construed to establish a cause of action for an employer to recover amounts paid before the date of enactment of this Act in settlement of, in compromise of, or pursuant to a judgment rendered regarding a claim or potential claim based on an alleged or proven violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) occurring in the 1-year period referred to in paragraph (1)(A) with respect to a covered employee.
(c)Covered employee definedIn this section, the term covered employee means an individual—
(1)who is employed by a motor carrier or motor private carrier (as such terms are defined by section 13102 of title 49, United States Code, as amended by section 305);
(2)whose work, in whole or in part, is defined—
(A)as that of a driver, driver’s helper, loader, or mechanic; and
(B)as affecting the safety of operation of motor vehicles weighing 10,000 pounds or less in transportation on public highways in interstate or foreign commerce, except vehicles—
(i)designed or used to transport more than 8 passengers (including the driver) for compensation;
(ii)designed or used to transport more than 15 passengers (including the driver) and not used to transport passengers for compensation; or
(iii)used in transporting material found by the Secretary of Transportation to be hazardous under section 5103 of title 49, United States Code, and transported in a quantity requiring placarding under regulations prescribed by the Secretary under section 5103 of title 49, United States Code; and
(3)who performs duties on motor vehicles weighing 10,000 pounds or less.
IVMiscellaneous provisions
401.Conveyance of GSA Fleet Management Center to Alaska Railroad Corporation
(a)In generalSubject to the requirements of this section, the Administrator of General Services shall convey, not later than 2 years after the date of enactment of this Act, by quitclaim deed, to the Alaska Railroad Corporation, an entity of the State of Alaska (in this section referred to as the Corporation), all right, title, and interest of the United States in and to the parcel of real property described in subsection (b), known as the GSA Fleet Management Center.
(b)GSA fleet management centerThe parcel to be conveyed under subsection (a) is the parcel located at the intersection of 2nd Avenue and Christensen Avenue in Anchorage, Alaska, consisting of approximately 78,000 square feet of land and the improvements thereon.
(c)Consideration
(1)In generalAs consideration for the parcel to be conveyed under subsection (a), the Administrator shall require the Corporation to—
(A)convey replacement property in accordance with paragraph (2); or
(B)pay the purchase price for the parcel in accordance with paragraph (3).
(2)Replacement propertyIf the Administrator requires the Corporation to provide consideration under paragraph (1)(A), the Corporation shall—
(A)convey, and pay the cost of conveying, to the United States, acting by and through the Administrator, fee simple title to real property, including a building, that the Administrator determines to be suitable as a replacement facility for the parcel to be conveyed under subsection (a); and
(B)provide such other consideration as the Administrator and the Corporation may agree, including payment of the costs of relocating the occupants vacating the parcel to be conveyed under subsection (a).
(3)Purchase priceIf the Administrator requires the Corporation to provide consideration under paragraph (1)(B), the Corporation shall pay to the Administrator the fair market value of the parcel to be conveyed under subsection (a) based on its highest and best use as determined by an independent appraisal commissioned by the Administrator and paid for by the Corporation.
(d)AppraisalIn the case of an appraisal under subsection (c)(3)—
(1)the appraisal shall be performed by an appraiser mutually acceptable to the Administrator and the Corporation; and
(2)the assumptions, scope of work, and other terms and conditions related to the appraisal assignment shall be mutually acceptable to the Administrator and the Corporation.
(e)Proceeds
(1)DepositAny proceeds received under subsection (c) shall be paid into the Federal Buildings Fund established under section 592 of title 40, United States Code.
(2)ExpenditureFunds paid into the Federal Buildings Fund under paragraph (1) shall be available to the Administrator, in amounts specified in appropriations Acts, for expenditure for any lawful purpose consistent with existing authorities granted to the Administrator; except that the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate 30 days advance written notice of any expenditure of the proceeds.
(f)Additional terms and conditionsThe Administrator may require such additional terms and conditions to the conveyance under subsection (a) as the Administrator considers appropriate to protect the interests of the United States.
(g)Description of property and surveyThe exact acreage and legal description of the parcels to be conveyed under subsections (a) and (c)(2) shall be determined by surveys satisfactory to the Administrator and the Corporation.
402.Conveyance of retained interest in St. Joseph Memorial Hall
(a)In generalSubject to the terms and conditions of subsection (c), the Administrator of General Services shall convey to the city of St. Joseph, Michigan, by quitclaim deed, any interest retained by the United States in St. Joseph Memorial Hall.
(b)St. Joseph Memorial Hall definedIn this section, the term St. Joseph Memorial Hall means the property subject to a conveyance from the Secretary of Commerce to the city of St. Joseph, Michigan, by quitclaim deed dated May 9, 1936, recorded in Liber 310, at page 404, in the Register of Deeds for Berrien County, Michigan.
(c)Terms and conditionsThe conveyance under subsection (a) shall be subject to the following terms and conditions:
(1)ConsiderationAs consideration for the conveyance under subsection (a), the city of St. Joseph, Michigan, shall pay $10,000 to the United States.
(2)Additional terms and conditionsThe Administrator may require such additional terms and conditions for the conveyance under subsection (a) as the Administrator considers appropriate to protect the interests of the United States.
VOther Provisions
501.De Soto County, MississippiSection 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 334; 114 Stat. 2763A–220; 119 Stat. 282; 119 Stat. 2257) is amended by striking $55,000,000 and inserting $75,000,000.
502.Department of Justice reviewConsistent with applicable standards and procedures, the Department of Justice shall review allegations of impropriety regarding item 462 in section 1934(c) of Public Law 109–59 to ascertain if a violation of Federal criminal law has occurred. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
